EXHIBIT 10.1

Execution Copy

April 26, 2012

PURCHASE AND SALE AGREEMENT

BETWEEN

LEGACY ENERGY, INC.,

AS SELLER,

NIMIN ENERGY CORP.,

AS PARENT

AND

SOUTHERN SAN JOAQUIN PRODUCTION, LLC

AS BUYER



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I

  Assets      1   

Section 1.01

 

Agreement to Sell and Purchase

     1   

Section 1.02

 

Assets

     1   

Section 1.03

 

Excluded Assets

     3   

Article II

  Purchase Price      4   

Section 2.01

 

Purchase Price

     4   

Section 2.02

 

Allocated Values

     4   

Section 2.03

 

Effective Time

     4   

Article III

  Title Matters      5   

Section 3.01

 

Examination Period

     5   

Section 3.02

 

Defensible Title and Permitted Encumbrances

     5   

Section 3.03

 

Title Defect

     8   

Section 3.04

 

Notice of Title Defects

     9   

Section 3.05

 

Remedies for Title Defects

     10   

Section 3.06

 

Special Warranty of Title

     11   

Section 3.07

 

Preferential Rights To Purchase

     11   

Section 3.08

 

Consents to Assignment

     12   

Article IV

  Environmental Matters      12   

Section 4.01

 

Environmental Review

     12   

Section 4.02

 

Environmental Definitions

     14   

Section 4.03

 

Notice of Environmental Defects

     15   

Section 4.04

 

Remedies for Environmental Defects

     16   

Article V

  Representations and Warranties of Seller      17   

Section 5.01

 

Existence

     17   

Section 5.02

 

Legal Power

     18   

Section 5.03

 

Authority; Enforceability

     18   

Section 5.04

 

Brokers

     18   

Section 5.05

 

Bankruptcy

     18   

Section 5.06

 

Suits

     18   

Section 5.07

 

Royalties

     19   

Section 5.08

 

Taxes

     19   

Section 5.09

 

Contracts

     19   

Section 5.10

 

Liens

     19   

Section 5.11

 

Consent and Preferential Rights

     19   

Section 5.12

 

Compliance with Laws

     20   

 

(i)



--------------------------------------------------------------------------------

Section 5.13

 

Governmental Permits

     20   

Section 5.14

 

Take-or-Pay, Calls on Production or Bonus Payments

     20   

Section 5.15

 

Sufficient Rights to Operate

     20   

Section 5.16

 

Current Commitments

     21   

Section 5.17

 

Employees

     21   

Article VI

  Representations and Warranties of Buyer      21   

Section 6.01

 

Buyer’s Existence

     21   

Section 6.02

 

Legal Power

     22   

Section 6.03

 

Authority; Enforceability

     22   

Section 6.04

 

Brokers

     22   

Section 6.05

 

Bankruptcy

     22   

Section 6.06

 

Suits

     22   

Section 6.07

 

Qualifications

     23   

Section 6.08

 

Investment

     23   

Section 6.09

 

Financial Resources

     23   

Section 6.10

 

Due Diligence Investigation

     23   

Section 6.11

 

Approvals

     23   

Article VII

  Seller’s Conditions to Close      23   

Section 7.01

 

Representation

     23   

Section 7.02

 

Performance

     23   

Section 7.03

 

Pending Matters

     24   

Section 7.04

 

Purchase Price

     24   

Section 7.05

 

Execution and Deliver of the Closing Documents

     24   

Section 7.06

 

Consents and Preferential Rights to Purchase

     24   

Section 7.07

 

Securityholder Approval

     24   

Section 7.08

 

Dissent Rights

     24   

Section 7.09

 

Regulartory Approvals

     24   

Section 7.10

 

Securityholder Approval

  

Article VIII

  Buyer’s Conditions to Close      25   

Section 8.01

 

Representations

     25   

Section 8.02

 

Performance

     25   

Section 8.03

 

Pending Matters

     25   

Section 8.04

 

Execution and Delivery of the Closing Documents

     25   

Section 8.05

 

Consents and Preferential Rights to Purchase

     25   

Section 8.06

 

Securityholder Approval

     25   

Section 8.07

 

Regulatory Approvals

     25   

Article IX

  Tax Matters      25   

Section 9.01 -

 

Responsible Party

     25   

Section 9.02

 

Transfer Taxes

     26   

Section 9.03

 

Ad Valorem and Similar Taxes

     26   

Section 9.04

 

Tax Deferred Exchange

     26   

 

(ii)



--------------------------------------------------------------------------------

Article X

  The Closing      27   

Section 10.01

 

Time and Place of the Closing

     27   

Section 10.02

 

Adjustments to Purchase Price at the Closing

     28   

Section 10.03

 

Closing Statement

     28   

Section 10.04

 

Actions of Seller at the Closing

     29   

Section 10.05

 

Actions of Buyer at the Closing

     29   

Article XI

  Termination      30   

Section 11.01

 

Right of Termination

     30   

Section 11.02

 

Effect of Termination

     31   

Section 11.03

 

Attorneys' Fees, Etc.

     31   

Article XII

  Post Closing Obligations      31   

Section 12.01

 

Allocation of Expense and Revenues

     31   

Section 12.02

 

Gas Imbalances

     32   

Section 12.03

 

Final Accounting Statement

     32   

Section 12.04

 

Further Cooperation

     33   

Article XIII

  Covenants and Operating of the Assets      34   

Section 13.01

 

Operations after Effective Time

     34   

Section 13.02

 

Limitations on the Operational Obligations and Liabilities of Seller

     35   

Section 13.03

 

Special Meeting; Information Circular/Proxy Statement

     35   

Section 13.04

 

Required Approvals

     36   

Section 13.05

 

Operation of the Assets After the Closing

     37   

Section 13.06

 

Castualty Loss

     37   

Section 13.07

 

Operatorship

     38   

Section 13.08

 

Personnel

     38   

Article XIV

  Obligations and Indemnification      39   

Section 14.01

 

Retained Obligations

     39   

Section 14.02

 

Assumed Obligations

     40   

Section 14.03

 

Buyer’s Indemnification

     41   

Section 14.04

 

Seller’s and Parent's Indemnification

     41   

Section 14.05

 

Notices and Defense of Indemnified Matters

     42   

Section 14.06

 

Indemnity Escrow

     42   

Article XV

  Limitations on Representations and Warranties      42   

Section 15.01

 

Disclaimers of Representations and Warranties

     42   

Section 15.02

 

Independent Investigation

     44   

Section 15.03

 

Survival

     44   

Article XVI

  Expert Dispute Resolution      44   

Section 16.01

 

General

     44   

 

(iii)



--------------------------------------------------------------------------------

Section 16.02

 

Senior Management

     44   

Section 16.03

 

Dispute by Independent Expert

     45   

Section 16.04

 

Limitation on Arbitration

     45   

Article XVII

  Miscellaneous      46   

Section 17.01

 

Names

     46   

Section 17.02

 

Expenses

     46   

Section 17.03

 

Document Retention

     46   

Section 17.04

 

Entire Agreement

     46   

Section 17.05

 

Waiver

     46   

Section 17.06

 

Publicity and Disclosure of Agreement

     47   

Section 17.07

 

Reasonable Commerical Efforts

     47   

Section 17.08

 

Construction

     47   

Section 17.09

 

No Third Party Beneficiaries

     47   

Section 17.10

 

Assignment

     47   

Section 17.11

 

Governing Law

     48   

Section 17.12

 

Notices

     48   

Section 17.13

 

Severability

     48   

Section 17.14

 

Time of the Essence

     49   

Section 17.15

 

Counterpart Execution

     49   

Section 17.16

 

Parent Joint and Several Liability

     49   

 

(iv)



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A – Subject Interests (Listing of Leases)    51 Exhibit B – Wells and
Interests    52 Exhibit C – Allocated Values    53 Exhibit D – Assignment and
Bill of Sale    54 Exhibit E – Form of Non-foreign Affidavit    66 Exhibit F –
Form of California Form 593-C    68 Exhibit G – Form of Employee Release    69
Exhibit H – Form of Escrow Agreement    74 Schedule 1.02(e) - Contracts    - 2-
Schedule 1.03 – Excluded Assets    - 3- Schedule 3.07 – Values allocated to
Assets subject to Preferential Rights to Purchase    - 4- Schedule 5.06 –
Existing Claims and Litigation    - 5- Schedule 5.08 – Tax Partnerships    - 6-
Schedule 5.09 – Contracts with Seller, affiliate or containing AMI    - 7-
Schedule 5.11 – Preferential Rights    - 8- Schedule 5.16 – AFEs in Excess of
$75,000    - 9- Schedule 5.17 Benefit Plan    - 10- Schedule 12.02 – Gas
Imbalances    - 11- Schedule 13.04 (a) – Required Consents, Approvals, Notices
or Filings    - 12- Schedule 13.08 - Employees    - 13-

 

(v)



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (this “Agreement”) is made and entered into
this 26th day of April, 2012, by and between Legacy Energy, Inc., a Delaware
corporation (the “Seller”), NiMin Energy Corp., an Alberta corporation, and
owner of all of the outstanding shares of common stock of Seller (the “Parent”),
and Southern San Joaquin Production, LLC, a Delaware limited liability company
(the “Buyer”). Buyer, Seller and Parent are collectively referred to herein as
the “Parties”, and are sometimes referred to individually as a “Party.”

W I T N E S S E T H:

WHEREAS, Seller is willing to sell to Buyer, and Buyer is willing to purchase
from Seller, the Assets (as defined in Section 1.02), all upon the terms and
conditions hereinafter set forth;

WHEREAS, the Board of Directors of Parent and Seller (i) have determined that
the transaction is fair and in the best interest of Parent and its stockholders
and Seller and its stockholders and (ii) have approved and adopted this
Agreement and the transaction contemplated by this Agreement;

NOW, THEREFORE, in consideration of the mutual benefits derived and to be
derived from this Agreement by each Party, Seller, Parent and Buyer hereby agree
as follows:

Article I

Assets

Section 1.01 Agreement to Sell and Purchase. Subject to and in accordance with
the terms and conditions of this Agreement, Buyer agrees to purchase the Assets
from Seller, and Seller agrees to sell the Assets to Buyer.

Section 1.02 Assets. Subject to Section 1.03, the term “Assets” shall mean all
of Seller’s right, title and interest in and to:

 

  (a) the leasehold estates in and to the oil, gas and mineral leases described
or referred to in Exhibit A (the “Leases”) and any royalty, net profit interests
or overriding royalty interests in and to the lands covered by the Leases,
assignments and other documents of title described or referred to in Exhibit A,
all as more specifically described in Exhibit A (collectively, the “Subject
Interests,” or singularly, a “Subject Interest”);

 

  (b)

all rights incident to the Subject Interests, including, without limitation,
(i) all rights with respect to the use and occupation of the surface of and the
subsurface depths

 

1



--------------------------------------------------------------------------------

  under the Subject Interests; (ii) all rights with respect to any pooled,
communitized or unitized acreage by virtue of any Subject Interest being a part
thereof, including all Hydrocarbon (as defined in Subsection (d) of this
Section 1.02) production after the Effective Time (as defined in Section 2.02)
attributable to the Subject Interests or any such pool or unit allocated to any
such Subject Interest;

 

  (c) to the extent assignable or transferable, all easements, rights-of-way,
surface leases, servitudes, permits, licenses, franchises and other estates or
similar rights and privileges directly related to or used solely in connection
with the Subject Interests (the “Easements”), including, without limitation, the
Easements described or referred to in Exhibit A;  

 

  (d) to the extent assignable or transferable, all personal property,
equipment, fixtures, inventory and improvements located on or used in connection
with the Subject Interests and the Easements or with the production, treatment,
sale, or disposal of oil, gas or other hydrocarbons (collectively,
“Hydrocarbons”), byproducts or waste produced therefrom or attributable thereto,
including, without limitation, all wells located on the lands covered by the
Subject Interests or on lands with which the Subject Interests may have been
pooled, communitized or unitized (whether producing, shut in or abandoned, and
whether for production, injection or disposal), including, without limitation,
the wells described in Exhibit B, wellhead equipment, pumps, pumping units,
flowlines, gathering systems, piping, tanks, buildings, treatment facilities,
injection facilities, disposal facilities, compression facilities, and other
materials, supplies, equipment, facilities and machinery (collectively,
“Personal Property”);

 

  (e) to the extent assignable or transferable, all contracts, agreements and
other arrangements that directly relate to the Subject Interests, the Leases or
the Easements, including, without limitation, production sales contracts,
farmout agreements, operating agreements, service agreements and similar
arrangements (collectively, the “Contracts” described in Schedule 1.02(e));

 

  (f) all environmental and other governmental (whether federal, state, local or
tribal) certificates, consents, permits, licenses, orders, authorizations,
franchises and related instruments or rights relating to the ownership,
operation or use of the Subject Interests and Easements (the “Permits”);

 

2



--------------------------------------------------------------------------------

  (g) to the extent assignable or transferable, all books, records, tax records
(other than income tax), files, muniments of title, reports and similar
documents and materials, including, without limitation, lease records, well
records, and division order records, well files, title records (including
abstracts of title, title opinions and memoranda, and title curative documents
related to the Assets), contracts and contract files, correspondence, that
relate to the foregoing interests in the possession of, and maintained by,
Seller (collectively, the “Records”);

 

  (h) all geological and geophysical data relating to the Subject Interests,
other than such data which cannot be transferred without the consent of or
payment to any Third Party, and Seller has been unsuccessful in obtaining such
consent after making reasonable efforts. For purposes of this Agreement, “Third
Party” means any person or entity, governmental or otherwise, other than Seller
or Buyer, and their respective affiliates; the term includes, but is not limited
to, working interest owners, royalty owners, lease operators, landowners,
service contractors and governmental agencies; and

 

  (i) All partnership interests (tax, state law or otherwise) affecting any
Asset.

Section 1.03 Excluded Assets. Notwithstanding the foregoing, the Assets shall
not include, and there is excepted, reserved and excluded from the sale
contemplated hereby (collectively, the “Excluded Assets”): (a) all credits and
refunds and all accounts, instruments and general intangibles (as such terms are
defined in the California Uniform Commercial Code) attributable to the Assets
with respect to any period of time prior to the Effective Time; (b) all claims
of Seller for refunds of or loss carry forwards with respect to (i) ad valorem,
severance, production or any other taxes attributable to any period prior to the
Effective Time, (ii) income or franchise taxes attributable to the Assets with
respect to any period of time prior to the Effective Time, or (iii) any taxes
attributable to the other Excluded Assets, and such other refunds, and rights
thereto, for amounts paid in connection with the Assets and attributable to the
period prior to the Effective Time, including refunds of amounts paid under any
gas gathering or transportation agreement; (c) all proceeds, income or revenues
(and any security or other deposits made) attributable to (i) the Assets for any
period prior to the Effective Time, or (ii) any other Excluded Assets; (d) all
of Seller’s proprietary computer software, technology, patents, trade secrets,
copyrights, names, trademarks, logos and other intellectual property; (e) all of

 

3



--------------------------------------------------------------------------------

Seller’s rights and interests in geological and geophysical data which cannot be
transferred without the consent of or payment to any Third Party, and Seller has
been unsuccessful in obtaining such consent after making reasonable efforts;
(f) all documents and instruments of Seller that are protected by an
attorney-client privilege; (g) data and other information that cannot be
disclosed or assigned to Buyer as a result of confidentiality or similar
arrangements under agreements with persons unaffiliated with Seller; (h) all
claims or rights to refunds with respect to audits arising under any of the
Contracts or otherwise with respect to any period prior to the Effective Time;
(i) all corporate, partnership, income tax records of Seller; and (j) in
addition to the foregoing, those items, such as vehicles and certain equipment,
supplies and office equipment, or any other items described on Schedule 1.03.

Article II

Purchase Price

Section 2.01 Purchase Price. The total consideration for the purchase, sale and
conveyance of the Assets to Buyer is Buyer’s payment to Seller of the sum of
Twenty Seven Million Two Hundred Thousand U.S. Dollars ($27,200,000) (the
“Purchase Price”), as adjusted in accordance with the provisions of this
Agreement. The adjusted Purchase Price shall be paid to Seller (or its designee
provided such designee is not a “foreign person” within the meaning of
Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”)) at
Closing (as defined in Section 10.01) by means of a completed federal funds
transfer to an account designated in writing by Seller.

Section 2.02 Allocated Values. The Purchase Price is allocated among the Assets
as set forth in Exhibit C attached hereto (the “Allocated Values”). Seller and
Buyer agree that the Allocated Values shall only be used to compute any
adjustments to the Purchase Price pursuant to the provisions of Article III and
Article IV. Seller and Buyer agree that the transaction under this Agreement is
not subject to the reporting requirement of Code Section 1060 and that,
therefore, IRS Form 8594 (Asset Acquisition Statement Under Section 1060) is not
required to be and will not be filed for this transaction. In the event that the
Seller and Buyer mutually agree that a filing of Form 8594 is required, Seller
and Buyer will confer and cooperate in the preparation and filing of their
respective forms to reflect a consistent reporting of the agreed upon
allocation. In the event that the allocation is disputed by any taxing
authority, the Party receiving notice of such dispute will promptly notify and
consult with the other Party and keep the other Party apprised of material
developments concerning resolution of such dispute

Section 2.03 Effective Time. If the transactions contemplated hereby are
consummated in accordance with the terms and provisions hereof, the ownership of
the Assets shall be transferred from Seller to Buyer on the Closing Date, and
effective as of 7:00 a.m. local time where the Assets are located on April 1,
2012 (the “Effective Time”).

 

4



--------------------------------------------------------------------------------

Article III

Title Matters

Section 3.01 Examination Period. Following the execution date of this Agreement
until 5:00 p.m., local time in Houston, Texas on the date twenty (20) Business
Days after the execution of this Agreement (the “Examination Period”), Seller
shall permit Buyer and/or its representatives to examine, at all reasonable
times, in Seller’s offices, all abstracts of title, title opinions, title files,
ownership maps, lease files, contract files, assignments, division orders,
operating, tax and accounting records and agreements pertaining to the Assets
insofar as same may now be in existence and in the possession of Seller, subject
to such restrictions on disclosure as may exist under confidentiality agreements
or other agreements binding on Seller or such data. “Business Days” means all
calendar days excluding Saturdays, Sundays and U.S. legal holidays.

Section 3.02 Defensible Title and Permitted Encumbrances. For purposes of this
Agreement, the term “Defensible Title” means, with respect to a given Asset,
such ownership by Seller in such Asset that, subject to and except for the
Permitted Encumbrances (as defined in Subsection (d) of this Section 3.02):

 

  (a) entitles Seller to receive not less than the percentage set forth in
Exhibit B as Seller’s “Net Revenue Interest” of all Hydrocarbons produced, saved
and marketed from each well or unit as set forth in Exhibit B, all without
reduction, suspension or termination of such interest throughout the productive
life of such well, except for carried interests, production payments,
reversionary interest or other changes in interest in time as specifically set
forth in Exhibit B;

 

  (b) obligates Seller to bear not greater than the percentage set forth in
Exhibit B as Seller’s “Working Interest” of the costs and expenses relating to
the maintenance, development and operation of each well or unit as set forth in
Exhibit B, all without increase throughout the productive life of such well,
except for carried interests, production payments, reversionary interest or
other changes in interest in time as specifically set forth in Exhibit B; and

 

  (c) is free and clear of all liens, encumbrances and defects in title.

 

  (d) The term “Permitted Encumbrances” shall mean any of the following matters
to the extent the same are valid and subsisting and affect the Assets:

 

  (i)

the Leases, and Contracts, to the extent the same do not reduce the Net Revenue
Interests of Seller

 

5



--------------------------------------------------------------------------------

  below those set forth in Exhibit B or increase the Working Interests of Seller
above those set forth in Exhibit B, or materially interfere with the operation
or use of any of the Assets as currently used or operated;

 

  (ii) any (A) undetermined or inchoate liens or charges constituting or
securing the payment of expenses that were incurred incidental to the
maintenance, development, production or operation of the Assets or for the
purpose of developing, producing or processing Hydrocarbons therefrom or
therein, and (B) materialman’s, mechanics’, repairman’s, employees’,
contractors’, operators’ liens or other similar liens or charges for liquidated
amounts arising in the ordinary course of business (i) that are not delinquent
or (ii) that if delinquent, are being contested in good faith by appropriate
action of which Buyer is notified in writing before Closing and for which Seller
indemnifies Buyer subsequent to Closing; provided, that the Parties’ rights and
obligations under indemnities provided in this Agreement remain unaffected;

 

  (iii) any liens for taxes and assessments not yet delinquent or, if
delinquent, that are being contested in good faith in the ordinary course of
business of which Buyer is notified in writing before Closing and for which
Seller indemnifies Buyer subsequent to Closing; provided, that the Parties’
rights and obligations under indemnities provided in this Agreement remain
unaffected;

 

  (iv) any obligations or duties affecting the Assets to any municipality or
public authority with respect to any franchise, grant, license or permit and all
applicable laws, rules, regulations and orders of any Governmental Authority (as
defined in Section 4.02(b));

 

  (v)

any (A) easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations, pipelines, grazing, hunting, lodging,
canals, ditches, reservoirs or the like, and (B) easements for streets, alleys,
highways, pipelines, telephone lines, power lines, railways and other similar
rights-of-way on, over or in respect of

 

6



--------------------------------------------------------------------------------

  property owned or leased by Seller or over which Seller owns rights-of-way,
easements, permits or licenses, to the extent that same do not individually or
in the aggregate materially interfere with the operation or use of the Assets as
currently used or operated;

 

  (vi) all lessors’ royalties, overriding royalties, net profits interests,
carried interests, production payments, reversionary interests and other burdens
on or deductions from the proceeds of production created or in existence as of
the Effective Time, whether recorded or unrecorded, provided that such matters
do not operate to reduce the Net Revenue Interests of Seller below those set
forth in Exhibit B or increase the Working Interests of Seller above those set
forth in Exhibit B, or materially interfere with the operation or use of any of
the Assets as currently used or operated;

 

  (vii) preferential rights to purchase or similar agreements with respect to
which (A) waivers or consents are obtained from the appropriate parties for the
transaction contemplated hereby, or (B) required notices have been given for the
transaction contemplated hereby to the holders of such rights and the
appropriate period for asserting such rights has expired without an exercise of
such rights;

 

  (viii) required Third Party consents to assignments or similar agreements with
respect to which (A) waivers or consents are obtained from the appropriate
parties for the transaction contemplated hereby, or (B) required notices have
been given for the transaction contemplated hereby to the holders of such rights
and the appropriate period for asserting such rights has expired without an
exercise of such rights;

 

  (ix) all rights to consent by, required notices to, filings with, or other
actions by Governmental Authorities in connection with the sale or conveyance of
oil and gas leases or interests therein that are customarily obtained subsequent
to such sale or conveyance;

 

7



--------------------------------------------------------------------------------

  (x) production sales contracts; division orders; contracts for sale, purchase,
exchange, refining or processing of Hydrocarbons; unitization and pooling
designations, declarations, orders and agreements; operating agreements;
agreements of development; area of mutual interest agreements; gas balancing or
deferred production agreements; processing agreements; plant agreements;
pipeline, gathering and transportation agreements; injection, re-pressuring and
recycling agreements; carbon dioxide purchase or sale agreements; salt water or
other disposal agreements; seismic or geophysical permits or agreements; and any
and all other agreements that have terms that are ordinary and customary to the
oil, gas, sulphur and other mineral exploration, development, processing or
extraction business or in the business of processing of gas and gas condensate
production for the extraction of products therefrom, to the extent the same do
not reduce the Net Revenue Interests of Seller below those set forth in
Exhibit B or increase the Working Interests of Seller above those set forth in
Exhibit B, or materially interfere with the operation or use of any of the
Properties as currently used or operated;

 

  (xi) rights reserved to or vested in any Governmental Authority to control or
regulate any of the Assets and the applicable laws, rules, and regulations of
such Governmental Authorities; and

 

  (xii) all defects and irregularities affecting the Assets which individually
or in the aggregate, do not interfere materially with the ownership, operation,
value or use of any of the Assets, could not reasonably be expected to prevent
or delay Buyer from receiving the proceeds of production from any of Assets, and
do not reduce the Net Revenue Interests of Seller below those set forth in
Exhibit B or increase the Working Interests of Seller above those set forth in
Exhibit B, or materially interfere with the operation or use of any of the
Assets as currently used or operated.

Section 3.03 Title Defect. The term “Title Defect,” as used in this Agreement,
shall mean: (a) any encumbrance, encroachment, irregularity, defect in or
objection to Seller’s ownership of any Asset (expressly excluding Permitted
Encumbrances) that causes Seller not to have Defensible Title to such Asset; or
(b) any default by Seller under a lease, farmout agreement or other contract or

 

8



--------------------------------------------------------------------------------

agreement that would (i) have a material adverse effect on the operation, value
or use of such Asset, (ii) prevent Seller from receiving the proceeds of
production attributable to Seller’s interest therein or (iii) result in
cancellation of Seller’s interest therein.

Section 3.04 Notice of Title Defects.

 

  (a) If Buyer discovers any Title Defect affecting any Asset, Buyer shall
notify Seller as promptly as possible, but no later than the expiration of the
Examination Period of such alleged Title Defect. To be effective, such notice
must (i) be in writing, (ii) be received by Seller prior to the expiration of
the Examination Period, (iii) describe the Title Defect in sufficient, specific
detail (including any alleged variance in the Net Revenue Interest),
(iv) identify the specific Asset or Assets affected by such Title Defect, and
(v) include the value of such Title Defect as determined by Buyer. Any matters
that may otherwise constitute Title Defects, but of which Seller has not been
specifically notified by Buyer in accordance with the foregoing, shall be deemed
to have been waived by Buyer for all purposes and shall constitute Permitted
Encumbrances.

 

  (b) Upon the receipt of such effective notice from Buyer, Seller and Buyer
shall attempt to mutually agree on a resolution including, but not limited to
(i) attempt to cure such Title Defect at any time prior to the Closing, or
(ii) exclude the affected Asset from the sale and reduce the Purchase Price by
the mutually agreed allocated value of such affected Asset.

 

  (c) The value attributable to each Title Defect (the “Title Defect Value”)
that is asserted by Buyer in the Title Defect notices shall be determined based
upon the criteria set forth below:

 

  (i) If the Title Defect is a lien upon any Asset, the Title Defect Value is
the amount necessary to be paid to remove the lien from the affected Asset.

 

  (ii) If the Title Defect asserted is that the Net Revenue Interest
attributable to any well or unit is less than that stated in Exhibit C or the
Working Interest attributable to any well or unit is greater than that stated in
Exhibit C, then the Title Defect Value shall take into account the relative
change in the interest from Exhibit C and the appropriate Allocated Value
attributed to such Asset.

 

9



--------------------------------------------------------------------------------

  (iii) If the Title Defect represents an obligation, encumbrance, burden or
charge upon the affected Asset (including any increase in Working Interest for
which there is not a proportionate increase in Net Revenue Interest) for which
the economic detriment to Buyer is unliquidated, the amount of the Title Defect
Value shall be determined by taking into account the Allocated Value of the
affected Asset, the portion of the Asset affected by the Title Defect, the legal
effect of the Title Defect, the potential discounted economic effect of the
Title Defect over the life of the affected Asset, and the Title Defect Values
placed upon the Title Defect by Buyer and Seller.

 

  (iv) If a Title Defect is not in effect or does not adversely affect an Asset
throughout the entire productive life of such Asset, such fact shall be taken
into account in determining the Title Defect Value.

 

  (v) The Title Defect Value of a Title Defect shall be determined without
duplication of any costs or losses included in another Title Defect Value
hereunder.

 

  (vi) Notwithstanding anything herein to the contrary, in no event shall a
Title Defect Value exceed the Allocated Value of the wells, units or other
Assets affected thereby.

 

  (vii) Such other factors as are reasonably necessary to make a proper
evaluation.

Section 3.05 Remedies for Title Defects.

 

  (a) With respect to each Title Defect that is not cured on or before the
Closing, except as otherwise provided in this Section 3.05, the Purchase Price
shall be reduced by an amount equal to the Title Defect Value agreed upon in
writing by Buyer and Seller.

 

  (b) If any Title Defect is in the nature of an unobtained consent to
assignment or other restriction on assignability, the provisions of Section 3.08
shall apply.

 

10



--------------------------------------------------------------------------------

  (c) If Buyer and Seller have not agreed as to the validity of any asserted
Title Defect, or if the Parties have not agreed on the Title Defect Value
therefor, then on or before three (3) Business Days prior to the Closing Date
either Party shall have the right to elect to have the validity of the asserted
Title Defect, and/or the Title Defect Value for such Title Defect, determined by
an Independent Expert pursuant to Section 16.03. If the validity of any such
asserted Title Defect or the amount of any such Title Defect Value is not
determined by the Closing, the Asset affected by such disputed Title Defect
shall be excluded from the Closing and the Purchase Price paid at Closing shall
be reduced by the Allocated Value of the Asset. Upon resolution of such dispute,
Seller will convey the affected Asset to Buyer pursuant to an assignment
substantially in the form of the Assignment, and Buyer will pay to Seller the
Allocated Value (subject to any relevant adjustments contemplated in
Section 10.02) minus the Title Defect Value so resolved for such Asset.

 

  (d) Notwithstanding anything to the contrary in this Agreement, (i) if the
value of a given individual Title Defect (does not exceed $25,000, then no
adjustment to the Purchase Price shall be made for such Title Defect, (ii) if
the aggregate adjustment to the Purchase Price determined in accordance with
this Agreement for Title Defects (exceeding $25,000) does not exceed three per
cent (3%) of the Purchase Price prior to any adjustments thereto, then no
adjustment of the Purchase Price shall be made therefor, and (iii) if the
aggregate adjustment to the Purchase Price determined in accordance with this
Agreement for Title Defects (exceeding $25,000) does exceed three per cent
(3%) of the Purchase Price prior to any adjustments thereto, then the Purchase
Price shall only be adjusted by the amount of such excess.

Section 3.06 Special Warranty of Title. Seller hereby agrees to warrant and
defend title to the Assets unto Buyer against every person whomsoever lawfully
claiming or to claim the same or any part thereof, by, through or under Seller
or its affiliates, but not otherwise; subject, however, to the Permitted
Encumbrances.

Section 3.07 Preferential Rights To Purchase. Buyer’s good faith allocation of
values as set forth in Exhibit C shall be used to prepare an allocation of the
Purchase Price to Assets that are subject to preferential rights to purchase and
will be set forth in Schedule 3.07.

 

11



--------------------------------------------------------------------------------

Seller shall use its reasonable efforts to comply with all preferential right to
purchase provisions relative to any Asset prior to the Closing. If, prior to
Closing, a holder of a preferential purchase right notifies Seller that it
intends to exercise its rights with respect to an Asset to which its
preferential purchase right applies (as determined in accordance with the
agreement in which the preferential purchase right arises) (or if the time
period for such exercise has not yet expired and such holder has not yet
exercised), the Asset covered by said preferential purchase right shall be
excluded from the Assets to be conveyed to Buyer, and the Purchase Price shall
be reduced by the Allocated Value of said Asset. If the holder of the
preferential purchase right fails to consummate the purchase of the Asset
subject to the preferential purchase right (or if the time period for such
exercise expires after Closing and such holder has still not yet exercised),
Seller shall promptly notify Buyer. Within ten (10) Business Days after Buyer’s
receipt of such notice or Closing, whichever is later, Seller shall sell to
Buyer, and Buyer shall purchase from Seller, such Asset under the terms of this
Agreement for a price equal to the Allocated Value of such Asset.
Notwithstanding the foregoing, Buyer shall have no obligation under this
Agreement or otherwise to purchase the Asset if Buyer is not notified of the
preferential purchase right holder’s failure to consummate the purchase of the
Asset within ninety (90) calendar days following Closing. Seller will use
reasonable efforts to send out the applicable preferential right to purchase
notices within five (5) Business Days after the date this Agreement is executed.

Section 3.08 Consents to Assignment. Seller shall use all reasonable efforts to
obtain all necessary consents from third parties to assign the Assets prior to
Closing (other than governmental approvals that are customarily obtained after
Closing) and Buyer shall reasonably assist Seller with such efforts. If a
required consent has not been obtained prior to Closing, any Asset with respect
to which consent is required but not obtained shall be excluded from this
Agreement and the Purchase Price shall be adjusted by the Allocated Value of
such Asset.

Article IV

Environmental Matters

Section 4.01 Environmental Review.

 

  (a)

Buyer shall have the right to conduct or cause a consultant (“Buyer’s
Environmental Consultant”) to conduct an environmental review of the Assets
prior to the expiration of the Examination Period (“Buyer’s Environmental
Review”). The cost and expense of Buyer’s Environmental Review, if any, shall be
borne solely by Buyer. The scope of work comprising Buyer’s Environmental Review
shall be limited to that mutually agreed by Buyer and Seller prior to
commencement thereof and shall not include any intrusive test or procedure
without the prior consent of Seller. Buyer shall (and shall cause Buyer’s
Environmental

 

12



--------------------------------------------------------------------------------

  Consultant to): (i) consult with Seller before conducting any work comprising
Buyer’s Environmental Review, (ii) perform all such work in a safe and
workmanlike manner and so as to not unreasonably interfere with Seller’s
operations, and (iii) comply with all applicable laws, rules, and regulations.
Buyer shall be solely responsible for obtaining any Third Party consents that
are required in order to perform any work comprising Buyer’s Environmental
Review, and Buyer shall consult with Seller prior to requesting each such Third
Party consent. Seller shall have the right to have a representative or
representatives accompany Buyer and Buyer’s Environmental Consultant at all
times during Buyer’s Environmental Review. With respect to any samples taken in
connection with Buyer’s Environmental Review, Buyer shall take split samples,
providing one of each such sample, properly labeled and identified, to Seller.
Buyer hereby agrees to release, defend, indemnify and hold harmless Seller from
and against all claims, losses, damages, costs, expenses, causes of action and
judgments of any kind or character (INCLUDING THOSE RESULTING FROM SELLER’S
SOLE, JOINT, COMPARATIVE OR CONCURRENT NEGLIGENCE OR STRICT LIABILITY PROVIDED,
THAT NO SUCH INDEMNIFICATION SHALL BE APPLICABLE TO THE EXTENT THAT GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE SELLER CAUSED OR CONTRIBUTED TO THE
INDEMNIFIABLE LOSS) arising out of or relating to Buyer’s Environmental Review.
Notwithstanding the foregoing sentence, but without prejudice to the obligations
of Buyer set forth in Section 14.03, Buyer shall have no indemnification
obligation under this Section 4.01(a) with respect to any pre-existing
environmental condition identified with respect to the Assets and the properties
underlying the Assets as a result of Buyer’s Environmental Review.

 

  (b)

Unless otherwise required by applicable law, Buyer shall (and shall cause
Buyer’s Environmental Consultant to) treat confidentially any matters revealed
by Buyer’s Environmental Review and any reports or data generated from such
review (the “Environmental Information”), and Buyer shall not (and shall cause
Buyer’s Environmental Consultant to not) disclose any Environmental Information
to any Governmental Authority or other Third Party without the prior written
consent of Seller. Unless

 

13



--------------------------------------------------------------------------------

  otherwise required by law, Buyer may use the Environmental Information only in
connection with the transactions contemplated by this Agreement. If Buyer,
Buyer’s Environmental Consultant, or any Third Party to whom Buyer has provided
any Environmental Information become legally compelled to disclose any of the
Environmental Information, Buyer shall use reasonable efforts to provide Seller
with prompt notice sufficiently prior to any such disclosure so as to allow
Seller to file any protective order, or seek any other remedy, as it deems
appropriate under the circumstances. If this Agreement is terminated prior to
the Closing, Buyer shall deliver the Environmental Information to Seller, which
Environmental Information shall become the sole property of Seller. Buyer shall
provide copies of the Environmental Information to Seller without charge.

Section 4.02 Environmental Definitions.

 

  (a) Environmental Defects. For purposes of this Agreement, the term
“Environmental Defect” shall mean, with respect to any given Asset, an
individual environmental condition that (i) constitutes a violation of
Environmental Laws in effect as of the date of this Agreement in the
jurisdiction in which such Asset is located, or (ii) requires, if known, or will
require, once discovered, reporting to a Governmental Authority, investigation,
monitoring, removal, cleanup, remediation, restoration or correction in
accordance with Environmental Laws. Environmental Defect shall not be deemed to
include an environmental condition specifically disclosed in writing to Buyer
prior to the execution of this Agreement.

 

  (b) Governmental Authority. For purposes of this Agreement, the term
“Governmental Authority” shall mean, as to any given Asset, the United States
and the state, county, parish, city and political subdivisions in which such
Asset is located and that exercises jurisdiction over such Asset, and any
agency, department, board or other instrumentality thereof that exercises
jurisdiction over such Asset.

 

  (c)

Environmental Laws. For purposes of this Agreement, the term “Environmental
Laws” shall mean all laws, statutes, ordinances, court decisions, rules and
regulations of any Governmental Authority pertaining to health or the
environment as may be interpreted by applicable court decisions or
administrative orders, including, without

 

14



--------------------------------------------------------------------------------

  limitation, the Clean Air Act, as amended, the Comprehensive Environmental
Response, Compensation and Liability Act, as amended (“CERCLA”), the Federal
Water Pollution Control Act, as amended, the Occupational Safety and Health Act,
as amended, the Resources Conservation and Recovery Act, as amended, the Safe
Drinking Water Act, as amended, the Toxic Substances Control Act, as amended,
the Hazardous and Solid Waste Amendments Act of 1984, the Superfund Amendment
and Reauthorization Act of 1986, as amended, the Hazardous Materials
Transportation Act, as amended, the Clean Water Act, the National Environmental
Policy Act, the Endangered Species Act, the Fish and Wildlife Coordination Act,
the National Historic Preservation Act and the Oil Pollution Act of 1990, and
comparable state and local laws, in each case as such laws may be amended from
time to time.

 

  (d) Environmental Defect Value. For purposes of this Agreement, the term
“Environmental Defect Value” shall mean, with respect to any Environmental
Defect, the value, as of the Closing Date, of the estimated costs and expenses
to correct such Environmental Defect in the most cost-effective manner
reasonably available, consistent with Environmental Laws, taking into account
that non-permanent remedies (such as mechanisms to contain or stabilize
hazardous materials, including monitoring site conditions, natural attenuation,
risk-based corrective action, institutional controls or other appropriate
restrictions on the use of property, caps, dikes, encapsulation, leachate
collection systems, etc.) may be the most cost-effective manner reasonably
available.

Section 4.03 Notice of Environmental Defects.

 

  (a)

If Buyer discovers any Environmental Defect affecting the Assets, Buyer shall
notify Seller prior to the expiration of the Examination Period of such alleged
Environmental Defect. To be effective, such notice must: (i) be in writing;
(ii) be received by Seller prior to the expiration of the Examination Period;
(iii) describe the Environmental Defect in sufficient, specific detail,
including, without limitation, (A) the written conclusion of Buyer’s
Environmental Consultants that an Environmental Defect exists, which conclusion
shall be reasonably substantiated by the factual data gathered in Buyer’s
Environmental Review, and (B) a separate specific citation of the

 

15



--------------------------------------------------------------------------------

  provisions of Environmental Laws alleged to be violated and the related facts
that substantiate such violation; (iv) identify the specific Assets affected by
such Environmental Defect, including, without limitation, a site plan showing
the location of all sampling events, boring logs and other field notes
describing the sampling methods utilized and the field conditions observed,
chain-of-custody documentation and laboratory reports; (v) identify the
procedures recommended to correct the Environmental Defect, together with any
related recommendations from Buyer’s Environmental Consultant; and (vi) state
Buyer’s estimate of the Environmental Defect Value, including the basis for such
estimate, for which Buyer would agree to adjust the Purchase Price in order to
accept such Environmental Defect if Seller elected Section 4.04(b) as the remedy
therefor.

 

  (b) Any matters that may otherwise constitute Environmental Defects, but of
which Seller has not been specifically notified by Buyer in accordance with the
foregoing, shall be deemed to have been waived by Buyer for all purposes and
constitute an Assumed Obligation (as defined in Section 14.02); provided,
however, that the foregoing shall not abrogate or limit Seller’s representations
and warranties in this Agreement and indemnity and hold harmless obligations
under Section 14.04. Upon the receipt of such effective notice from Buyer,
Seller and Buyer shall attempt to mutually agree on a resolution including, but
not limited to, (i) attempt to cure such Environmental Defect at any time prior
to the Closing; or (ii) exclude the affected Asset from the sale and reduce the
Purchase Price by the allocated value of such affected Asset.

Section 4.04 Remedies for Environmental Defects.

 

  (a) If any Environmental Defect described in a notice delivered in accordance
with Section 4.03 is not cured on or before the Closing, then the Purchase Price
shall be reduced by the Environmental Defect Value of such Environmental Defect
as agreed by the Parties.

 

  (b)

If Buyer and Seller have not agreed as to the validity of any asserted
Environmental Defect, or if the Parties have not agreed on the Environmental
Defect Value therefor, then on or before three (3) Business Days prior to the
Closing Date either Party shall have the right to elect to have the validity of
the asserted Environmental Defect, and/or the

 

16



--------------------------------------------------------------------------------

  Environmental Defect Value for such Environmental Defect, determined by an
Independent Expert pursuant to Section 16.03. If the validity of any such
asserted Environmental Defect or the amount of any such Environmental Defect
Value is not determined by the Closing, the Asset affected by such disputed
Environmental Defect shall be excluded from the Closing and the Purchase Price
paid at Closing shall be reduced by the Allocated Value of that Asset. Upon
resolution of such dispute, Seller will convey the affected Asset to Buyer
pursuant to an assignment substantially in the form of the Assignment, and Buyer
will pay to Seller the Allocated Value (subject to any relevant adjustments
contemplated in Section 10.02) minus the Environmental Defect Value so resolved
for such Asset. Notwithstanding the foregoing, either Party shall have
unilateral right to exclude an Asset from this Agreement if the Environmental
Defect Value exceeds 3% of the Allocated Value of the Asset(s) affected thereby,
in which case the Purchase Price shall be adjusted by the Allocated Value of
such Asset.

 

  (c) Notwithstanding anything to the contrary in this Agreement, (i) if the
Environmental Defect Value for a given individual Environmental Defect does not
exceed $25,000, then no adjustment to the Purchase Price shall be made for such
Environmental Defect; (ii) if the aggregate adjustment to the Purchase Price
determined in accordance with this Agreement for Environmental Defects
(exceeding $25,000) does not exceed three per cent (3%) of the Purchase Price
prior to any adjustments thereto, then no adjustment of the Purchase Price shall
be made therefore; and (iii) if the aggregate adjustment to the Purchase Price
determined in accordance with this Agreement for Environmental Defects
(exceeding $25,000) does exceed three per cent (3%) of the Purchase Price prior
to any adjustments thereto, then the Purchase Price shall only be adjusted by
the amount of such excess.

Article V

Representations and Warranties of Seller

Seller and Parent represent and warrant to Buyer that:

Section 5.01 Existence. Seller is a corporation, duly organized and validly
existing under the laws of the State of Delaware and is qualified to conduct
business in the State of California. Seller has full legal power, right and
authority to carry on its business as such is now being conducted and as
contemplated to be conducted. Seller’s headquarters and principal offices are
all located in the State of California.

 

17



--------------------------------------------------------------------------------

Section 5.02 Legal Power. Seller has the legal power and right to enter into and
perform this Agreement and the transactions contemplated hereby. The
consummation of the transactions contemplated by this Agreement will not
violate, nor be in conflict with:

 

  (a) any provision of Seller’s articles of incorporation, by-laws or other
governing documents;

 

  (b) except for any preferential purchase rights and consents to assignment,
any material agreement or instrument to which Seller is a party or by which
Seller is bound; or

 

  (c) any judgment, order, ruling or decree applicable to Seller as a party in
interest or any law, rule or regulation applicable to Seller.

Section 5.03 Authority; Enforceability. The execution, delivery and performance
of this Agreement by Parent and Seller and the consummation by Parent and Seller
of the transactions contemplated hereby have been duly authorized by the Board
of Directors of Parent, and by the Board of Directors and sole stockholder of
Seller and, other than Parent stockholder approval, no other corporate
proceedings on the part of Parent or Seller are necessary to authorize Parent’s
or Seller’s execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby. This Agreement constitutes
valid and legally binding obligations of Parent and Seller, enforceable against
Parent and Seller in accordance with its terms, except as the same may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws effecting generally the enforcement of creditors’ rights and by general
principles of equity.

Section 5.04 Brokers. Macquarie Tristone Capital LP has acted for or on behalf
of Seller or any affiliate of Seller in connection with this Agreement or the
transactions contemplated by this Agreement. No broker or finder is entitled to
any brokerage or finder’s fee, or to any commission, based in any way on
agreements, arrangements or understandings made by or on behalf of Seller or any
affiliate of Seller for which Buyer has or will have any liabilities or
obligations (contingent or otherwise).

Section 5.05 Bankruptcy. There are no bankruptcy, reorganization or arrangement
proceedings pending, being contemplated by or to the knowledge of Seller
threatened against Seller.

Section 5.06 Suits. There is no suit, action, claim, investigation or inquiry by
any person or entity or by any administrative agency or Governmental Authority
and no legal, administrative or arbitration proceeding pending or, to

 

18



--------------------------------------------------------------------------------

Seller’s knowledge, threatened against Seller or any affiliate of Seller with
respect to the Assets, or that has materially affected or will materially affect
Seller’s ability to consummate the transactions contemplated herein, except as
shown on Schedule 5.06.

Section 5.07 Royalties. All rentals, royalties and other payments due under the
Subject Interests described in Exhibit A have been properly and correctly paid,
except those amounts in suspense. The amount of suspended funds held by Seller
and owed to third parties for royalties with respect to the Properties is not
greater than Twenty-Five Thousand Dollars ($25,000).

Section 5.08 Taxes. All ad valorem, property, documentary, stamp, production,
gross production, severance, excise and similar taxes and assessments based on
or measured by the ownership of the Assets or the production of Hydrocarbons or
the receipt of proceeds therefrom that have become due and payable on or prior
to the Closing Date have been paid and all tax returns, reports, statements and
similar filings related thereto have been timely filed. There are no extensions
or waivers of any statute of limitations with respect to such taxes or tax liens
burdening the Assets except for liens for current taxes not yet due and payable.
Except as provided in Schedule 5.08, none of the Assets are subject to tax
partnership reporting requirements under applicable provisions of the Code. For
any Asset that is the subject of tax partnership reporting requirements, Seller
will use its commercially reasonable efforts to effect a Code Section 754
election with respect any such tax partnerships. Seller, or its designee if
Seller assigns a designee to receive payment under Section 2.01, is not a
“foreign person” within the meaning of Code Section 1445 and each will furnish
Buyer with an affidavit that satisfies the requirements of Code
Section 1445(b)(2), in the form attached as Exhibit E, and California Franchise
Tax Board Form 593-C, Real Estate Withholding Certificate, in the form attached
as Exhibit F.

Section 5.09 Contracts. Other than the Contracts set forth on Schedule 1.02(e),
there are no material agreements and contracts of Seller and its affiliates with
respect to the Assets. The Contracts, except as set forth on Schedule 5.09, do
not include any area of mutual interests obligations or non-competition
restrictions or other similar restrictions on doing business. (a) All material
Contracts are in full force and effect, and (b) Seller is not, nor to Seller’s
knowledge is any other party, in breach or default with respect to any of its
material obligations thereunder.

Section 5.10 Liens. Except for Permitted Encumbrances, the Assets will be
conveyed free and clear of all liens, claims, security interests, charges,
mortgages and encumbrances.

Section 5.11 Consents and Preferential Rights. Except as provided on Schedule
5.11, there are no preferential rights to purchase, options to purchase,
consents to assign or confidentiality agreements affecting the Assets. All

 

19



--------------------------------------------------------------------------------

consents to assign affecting the Assets and held by third parties have been
secured by Seller, or will have been secured prior to Closing, except for
consents and approvals of Governmental Authorities customarily obtained
subsequent to transfer.

Section 5.12 Compliance with Laws. Neither Seller nor any of its affiliates has
violated, and Seller and such affiliates are in compliance with, all applicable
laws with respect to the ownership and, if operated by Seller or its affiliates,
operation of the Assets, except where such violation or noncompliance could not
reasonably be expected to result in a liability, cost, expense or loss of
Twenty-Five Thousand Dollars ($25,000) or more. Seller has not received any
written notice of a violation of or default by it or its affiliates with respect
to any law or any decision, ruling, order or award of any Governmental Authority
or arbitrator applicable to such Assets.

Section 5.13 Governmental Permits. Seller has obtained and is in compliance with
all Permits of Governmental Authorities required to own or use and, if operated
by Seller or its respective affiliates, operate the Assets; all such Permits are
in full force and effect; and no violations exist under such Permits. No
proceeding is pending or, to Seller’s knowledge, threatened relating to the
challenging, revocation or limitation of any such Permits.

Section 5.14 Take-or-Pay, Calls on Production or Bonus Payments. Seller is not
obligated, under a take-or-pay or similar arrangement, or by virtue of an
election to non-consent or not participate in a past or current operation on an
Asset pursuant to the applicable operating agreement, to produce Hydrocarbons,
or allow Hydrocarbons to be produced, without receiving full payment at the time
of delivery in an amount that corresponds to the Net Revenue Interest in the
Hydrocarbons attributable to an Asset on Exhibit B. No third party has (i) any
calls on production, options to purchase production, or other similar rights
with respect to the Assets; or (ii) any right, retained, springing or otherwise,
to production, cash bonus payments or profits or other rights in the Assets
including rights retained by prior owners at the time of the sale of the Assets
to Seller to receive production, cash bonus payments or profits from the Assets
if the price of oil exceeds a threshold amount.

Section 5.15 Sufficient Rights to Operate. (i) The Assets include all of the
assets (real, personal (tangible and intangible) or other) employed by Seller in
its current ownership and operation of the Assets (“Employed Assets”); (ii) the
Employed Assets are, taken as a whole, sufficient for the ownership and, if
operated by Seller, the operation of such Assets immediately following the
Closing in substantially the same manner as on the date of this Agreement; and
(iii) the Employed Assets are in a state of repair adequate for normal
operations in accordance with standard industry practice in the areas in which
they are operated. The Assets include all the Easements and other surface rights
necessary for oil and gas operations as conducted by Seller in the 12-month
period preceding execution of this Agreement.

 

20



--------------------------------------------------------------------------------

Section 5.16 Current Commitments. Schedule 5.16 contains a true and complete
list of all authorizations for expenditures for all drilling operations
applicable to the Assets in excess of Seventy-Five Thousand Dollars ($75,000) or
for capital expenditures to such Assets in excess of Seventy-Five Thousand
Dollars ($75,000) that have been proposed by any person to Seller or its
affiliates after the Effective Time or have not been completed on or prior to
the Effective Time.

Section 5.17 Employees. (a) There is no collective bargaining agreement or
agreement with any union, or similar body that is binding on Seller and, to
Seller’s knowledge, there is no union organizing effort underway, pending or
threatened, with respect to the employees of Seller. To Seller’s knowledge,
there are no strikes, slowdowns or work stoppages pending between Seller and any
of its employees. To Seller’s knowledge, there are no material unfair labor
practices charges, complaints or claims pending between Seller and any employee
of Seller. (b) During the last two years, Seller has not effectuated (1) a
“plant closing” (as defined in the WARN Act) affecting any site of employment or
one or more facilities or operating units within any site of employment or
facility of Seller, or (2) a “mass layoff” (as defined in the WARN Act)
affecting any site of employment or facility of Seller, except, in either case,
in material compliance with the requirements of the WARN Act. (c) Other than
workers’ compensation, unemployment compensation other government programs and
benefit plan on Schedule 5.17, Seller does not maintain, sponsor or contribute
to (1) any “employee benefit plan” (within the meaning of Section 3(3) of ERISA,
or (2) any other material contract for employment, compensation, severance,
termination pay, deferred compensation, bonus, performance awards, stock or
stock-related awards, fringe benefits, disability benefits, supplemental
employment benefits, vacation benefits, retirement benefits, profit-sharing,
post-retirement benefits, or other employee benefits or remuneration of any
kind, in each case under which any eligible employee has any present or future
right to any benefits. All such plans and material contracts set forth on such
schedule are referred to herein as “Seller Benefit Plans.” Each Seller Benefit
Plan set forth on Schedule 5.17 has been maintained and administered in
compliance with its terms and with the applicable requirements of ERISA and the
Code. Seller does not currently, nor has it in the past six years, maintained,
sponsored, contributed to or been required to contribute to (1) a “multiemployer
plan” as defined in Section 3(37) of ERISA, (2) a plan subject to Title IV of
ERISA, or (3) a plan subject to the minimum funding standards of Section 412 of
the Code or Section 302 of ERISA, nor does it reasonably expect to incur any
liability as to any such plan.

Article VI

Representations and Warranties of Buyer

Buyer represents and warrants to Seller and Parent that:

Section 6.01 Buyer’s Existence. Buyer is a limited liability company, duly
organized and validly existing under the laws of the State of Delaware and is

 

21



--------------------------------------------------------------------------------

qualified to conduct business in the State of California. Buyer has full legal
power, right and authority to carry on its business as such is now being
conducted and as contemplated to be conducted. Buyer’s headquarters and
principal offices are all located in the State of California.

Section 6.02 Legal Power. Buyer has the legal power and right to enter into and
perform this Agreement and the transactions contemplated hereby. The
consummation of the transactions contemplated by this Agreement will not
violate, nor be in conflict with:

 

  (a) any provision of Buyer’s agreement of limited partnership or other
governing documents;

 

  (b) any material agreement or instrument to which Buyer is a party or by which
Buyer is bound; or

 

  (c) any judgment, order, ruling or decree applicable to Buyer as a party in
interest or any law, rule or regulation applicable to Buyer.

Section 6.03 Authority; Enforceability. The execution, delivery and performance
of this Agreement have been duly authorized by all necessary action on the part
of Buyer. This Agreement constitutes valid and legally binding obligations of
Buyer, enforceable against Buyer in accordance with its terms, except as the
same may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws effecting generally the enforcement of creditors’ rights and
by general principles of equity.

Section 6.04 Brokers. No broker or finder has acted for or on behalf of Buyer or
any affiliate of Buyer in connection with this Agreement or the transactions
contemplated by this Agreement. No broker or finder is entitled to any brokerage
or finder’s fee, or to any commission, based in any way on agreements,
arrangements or understandings made by or on behalf of Buyer or any affiliate of
Buyer for which Seller has or will have any liabilities or obligations
(contingent or otherwise).

Section 6.05 Bankruptcy. There are no bankruptcy, reorganization or arrangement
proceedings pending, being contemplated by or to the knowledge of Buyer
threatened against Buyer or any affiliate of Buyer.

Section 6.06 Suits. There is no suit, action, claim, investigation or inquiry by
any person or entity or by any administrative agency or Governmental Authority
and no legal, administrative or arbitration proceeding pending or, to Buyer’s
knowledge, threatened against Buyer or any affiliate of Buyer that has
materially affected or will materially affect Buyer’s ability to consummate the
transactions contemplated herein.

 

22



--------------------------------------------------------------------------------

Section 6.07 Qualifications. Buyer is now, and after the Closing shall continue
to be, qualified with all applicable Governmental Authorities to own and operate
the Assets and has, and shall maintain, all necessary bonds to own and operate
the Assets.

Section 6.08 Investment. Prior to entering into this Agreement, Buyer was
advised by and has relied solely on its own legal, tax and other professional
counsel concerning this Agreement, the Assets and the value thereof. Buyer is
acquiring the Assets for its own account and not for distribution or resale in
any manner that would violate any state or federal securities law, rule,
regulation or order. Buyer understands and acknowledges that if any of the
Assets were held to be securities, they would be restricted securities and could
not be transferred without registration under applicable state and federal
securities laws or the availability of an exemption from such registration.

Section 6.09 Financial Resources. Buyer currently has, and at Closing will have,
sufficient financial resources available to pay the Purchase Price in full in
cash at Closing.

Section 6.10 Due Diligence Investigation. As of Closing, Buyer will have fully
conducted and, except as expressly provided in this Agreement and the
representations and warranties included herein, is relying exclusively on its
own inspection and investigation in order to satisfy itself as to the condition
and suitability of the business, the Assets, and prospects. As of Closing, Buyer
will be fully satisfied with its due diligence review of the business and the
Assets, subject to Articles III and IV hereof.

Section 6.11 Approvals. No consent, approval, waiver, authorization, notice or
filing, other than Governmental Approvals contemplated in Section 7.2 hereof, is
required to be obtained or made by Buyer in connection with the execution,
delivery and performance by Buyer of this Agreement.

Article VII

Seller’s Conditions to Close

The obligations of Seller and Parent to consummate the transaction provided for
herein are subject, at the option of Seller and Parent, to the fulfillment on or
prior to the Closing Date of each of the following conditions:

Section 7.01 Representations. The representations and warranties of Buyer herein
contained shall be true and correct in all material respects on the Closing Date
as though made on and as of such date.

Section 7.02 Performance. Buyer shall have performed all material obligations,
covenants and agreements contained in this Agreement to be performed or complied
with by it at or prior to the Closing.

 

23



--------------------------------------------------------------------------------

Section 7.03 Pending Matters. No suit, action or other proceeding shall be
pending or threatened that seeks to restrain, enjoin or otherwise prohibit the
consummation of the transactions contemplated by this Agreement.

Section 7.04 Purchase Price. Buyer shall have delivered to Seller the Purchase
Price, as the same may be adjusted hereunder, in accordance with the provisions
of Article II.

Section 7.05 Execution and Delivery of the Closing Documents. Buyer shall have
executed, acknowledged and delivered, as appropriate, to Seller all closing
documents described in Section 10.05.

Section 7.06 Consents and Preferential Rights to Purchase. All appropriate
consents have been obtained and preferential rights to purchase have been either
exercised by the preferential right holder or the time period for election to
purchase has elapsed.

Section 7.07 Securityholder Approval. Parent Securityholder Approval, as defined
in Section 13.03, shall have been obtained.

Section 7.08 Dissent Rights. Holders of not more than 10% of the currently
outstanding common shares of Parent have exercised rights of dissent in
connection with the sale of the Assets that have not been withdrawn as at the
Closing Date.

Section 7.09 Regulatory Approvals. The Seller shall have received evidence in a
form satisfactory to Seller acting reasonably that any approval, consent,
ruling, authorization, notice, permit or acknowledgement that may be required
from any person or entity, including any Regulatory Authority (as defined
herein), pursuant to applicable law or under the terms of any license or the
conditions of any order in connection with the sale of the Assets to Buyer as
applicable, on the terms contemplated by this Agreement and any required
approvals from the Regulatory Authorities have been obtained, as contemplated by
Section 13.04 hereof.

The Seller and Parent shall proceed diligently and in good faith and use its
reasonable commercial efforts to satisfy and comply with the conditions
precedent in Articles VII and VIII and shall provide Buyer with any reasonable
assistance in the satisfaction of and compliance with the conditions precedent
in Articles VII and VIII that Buyer may reasonably request.

 

24



--------------------------------------------------------------------------------

Article VIII

Buyer’s Conditions to Close

The obligations of Buyer to consummate the transaction provided for herein are
subject, at the option of Buyer, to the fulfillment on or prior to the Closing
Date of each of the following conditions:

Section 8.01 Representations. The representations and warranties of Seller and
Parent herein contained shall be true and correct in all material respects on
the Closing Date as though made on and as of such date.

Section 8.02 Performance. Seller and Parent shall have performed all material
obligations, covenants and agreements contained in this Agreement to be
performed or complied with by it at or prior to the Closing.

Section 8.03 Pending Matters. No suit, action or other proceeding shall be
pending or threatened that seeks to restrain, enjoin, or otherwise prohibit the
consummation of the transactions contemplated by this Agreement.

Section 8.04 Execution and Delivery of the Closing Documents. Seller shall have
executed, acknowledged and delivered, as appropriate, to Buyer all closing
documents described in Section 10.04.

Section 8.05 Consents and Preferential Rights to Purchase. All appropriate
consents have been obtained and preferential rights to purchase have been either
exercised by the preferential right holder or the time period for election to
purchase has elapsed.

Section 8.06 Securityholder Approval. Parent Securityholder Approval shall have
been obtained.

Section 8.07 Regulatory Approvals. The Buyer shall have received evidence in a
form satisfactory to Buyer acting reasonably that any approval, consent, ruling,
authorization, notice, permit or acknowledgement that may be required from any
person or entity, including any Regulatory Authority (as defined herein),
pursuant to applicable law or under the terms of any license or the conditions
of any order in connection with the sale of the Assets to the Buyer as
applicable, on the terms contemplated by this Agreement, and any required
approvals from Regulatory Authorities have been obtained, as contemplated by
Section 13.04 hereof.

The Buyer shall proceed diligently and in good faith and use its reasonable
commercial efforts to satisfy and comply with the conditions precedent in
Articles VII and VIII and shall provide the other Party with any reasonable
assistance in the satisfaction of and compliance with the conditions precedent
in Articles VII and VIII that Seller and Parent may reasonably request.

Article IX

Tax Matters

Section 9.01 Responsible Party. Except as otherwise provided in this Agreement,
all taxes attributable to the ownership or operation of the Assets prior to the
Effective Time are the Seller’s responsibility and all deductions, credits or
refunds pertaining to the aforementioned taxes, no matter when received, belong
to Seller. All taxes attributable to the ownership or operation of the Assets on
or

 

25



--------------------------------------------------------------------------------

after the Effective Time (excluding Seller’s income taxes, franchise taxes or
margin taxes through Closing, and excluding income or capital gains taxes from
the sale of the Assets) are the responsibility of Buyer, and all deductions,
credits or refunds pertaining to the aforementioned taxes, no matter when
received, belong to Buyer.

Section 9.02 Transfer Taxes. All sales, use or other taxes (other than taxes on
gross income, net income or gross receipts) and duties, levies, recording fees
or other governmental charges incurred by or imposed with respect to the
property transfers undertaken pursuant to this Agreement shall be the
responsibility of, and shall be paid by, Buyer. Buyer and Seller will use
commercially reasonable efforts and cooperate in good faith to exempt the sale,
conveyance, assignments and transfers to be made to Buyer from any sales, use,
stamp, real estate transfer, documentary, registration, recording and other
similar taxes (each a “Transfer Tax”).

Section 9.03 Ad Valorem and Similar Taxes. Ad valorem, property, severance and
similar taxes and assessments based upon or measured by the value of the Assets
shall be divided or prorated between Seller and Buyer as of the Effective Time.
Seller shall retain responsibility for such taxes attributable to the period of
time prior to the Effective Time and Buyer shall assume responsibility for the
period of time from and after the Effective Time.

Section 9.04 Tax Deferred Exchange. Either or both Buyer and/or Seller may, by
providing the other Party written notice no later than five (5) days before the
Closing, elect to affect a tax-deferred exchange of the Assets for other
qualifying properties (hereinafter collectively called the “Exchange Property”)
in accordance with the following:

 

  (a) In the event Seller makes such an election prior to the Closing, Seller
may elect, by written notice to Buyer delivered no later than five (5) days
before the Closing Date, to have the Purchase Price paid to a qualified
intermediary until Seller has designated the Exchange Property. The Exchange
Property shall be designated by Seller and acquired by the qualified
intermediary within the time periods prescribed in Section 1031(a)(3) of the
Code, and shall thereupon be conveyed to Seller. In the event Seller fails to
designate and the qualified intermediary fails to acquire the Exchange Property
within such time periods, the agency or trust shall terminate and the proceeds
then held by the qualified intermediary shall be paid immediately to Seller.

 

  (b)

In the event Buyer makes such an election prior to the Closing, Buyer may elect,
by written notice to Seller delivered no later than five (5) days before the
Closing

 

26



--------------------------------------------------------------------------------

  Date, to have the Assets conveyed to a qualified intermediary or an exchange
accommodation titleholder (as that term is defined in Rev. Proc. 2000-37 issued
effective September 15, 2000).

 

  (c) The rights and responsibilities of Seller, Buyer and the qualified
intermediary or exchange accommodation titleholder shall be documented with such
agreements containing such terms and provisions as shall be reasonably
determined by Seller and Buyer to be necessary to accomplish a tax deferred
exchange under Section 1031 of the Code, subject, however, to the limitations on
costs and liabilities of Buyer and Seller set forth below. If Seller makes a tax
deferred exchange election, Buyer shall not be obligated to pay any additional
costs or incur any additional obligations in the consummation of the
transactions contemplated in this Agreement. If Buyer makes a tax deferred
exchange election, Seller shall not be obligated to pay any additional costs or
incur any additional obligations in the consummation of the transactions
contemplated in this Agreement. Any such tax deferred exchange election by
either Party shall not affect the duties, rights or obligations of the Parties
except as expressly set forth in this Section 9.03.

Should either Seller or Buyer make such an election and should the tax deferred
exchange fail or be disallowed by the Internal Revenue Service for any reason,
the non-electing party’s sole responsibility and liability to the electing party
shall be to take such actions as are required by subsections (a), (b) or
(c) above and such non-electing party shall have no other responsibility or
liability whatsoever to the electing party; and the electing party shall
release, indemnify, defend and hold harmless the non-electing party from any
responsibility or liability related to such election except for such actions as
may be required by subsections (a), (b) or (c) above.

Article X

The Closing

Section 10.01 Time and Place of the Closing. If the conditions referred to in
Articles VII and VIII of this Agreement have been satisfied or waived in
writing, the transactions contemplated by this Agreement (the “Closing”) shall
take place at the offices of Seller, whose address is 1160 Eugenia Place, Suite
100, Carpinteria, California, or at such place designated by Seller on the 3rd
business day following the later of notification by Seller that the conditions
contained in Article VII have been satisfied and notification by Buyer that the
conditions contained in Article VIII have been satisfied, or at such other time
as is mutually agreed between the Parties (the “Closing Date”).

 

27



--------------------------------------------------------------------------------

Section 10.02 Adjustments to Purchase Price at the Closing.

 

  (a) At the Closing, the Purchase Price shall be increased by the following
amounts to be determined in accordance with United States Generally Accepted
Accounting Principles (“US GAAP”):

 

  (i) any other amount provided for in this Agreement, including but not limited
to, pursuant to Sections 9.02, 9.03 and 12.01, or as agreed upon by Buyer and
Seller;

 

  (b) At the Closing, the Purchase Price shall be decreased by the following
amounts:

 

  (i) the Allocated Value of any Subject Interest sold prior to the Closing to
the holder of a preferential right pursuant to Section 3.07, or excluded from
the Closing due to an unresolved preferential right or consent to assign
pursuant to Sections 3.07 or 3.08, respectively;

 

  (ii) all downward Purchase Price Adjustment for Title Defects and
Environmental Defects determined in accordance with Article III and Article IV;
and

 

  (iii) any other amount provided for in this Agreement, including but not
limited to, pursuant to Sections 9.02 and 12.01 or as agreed upon by Buyer and
Seller.

 

  (c) The adjustments described in Sections 10.02(a) and (b) are hereinafter
referred to as the “Purchase Price Adjustments.”

Section 10.03 Closing Statement. Not later than three (3) Business Days prior to
the Closing Date, Seller shall prepare and deliver to Buyer a statement of the
estimated Purchase Price Adjustments taking into account the foregoing
principles (the “Statement”). At the Closing, Buyer shall pay the Purchase
Price, as adjusted by the estimated Purchase Price Adjustments reflected on the
Statement, and less the Indemnity Escrow Amount.

 

28



--------------------------------------------------------------------------------

Section 10.04 Actions of Seller at the Closing.

At the Closing, Seller shall:

 

  (a) execute, acknowledge and deliver to Buyer the Assignment (as defined in
Exhibit D of this Agreement) and such other instruments (in form and substance
mutually agreed upon by Buyer and Seller) as may be reasonably necessary to
convey the Assets to Buyer;

 

  (b) deliver to Buyer the Escrow Agreement executed by Seller and the Escrow
Agent;

 

  (c) deliver to Buyer possession of the Assets;

 

  (d) execute and deliver to Buyer an affidavit attesting to its non-foreign
status in substantially the form set forth in Exhibit E, or if Seller assigns a
designee to receive payment under Section 2.01, cause such designee to execute
and deliver to Buyer an affidavit attesting to its non-foreign status or such
other Internal Revenue Service form requested by the Buyer;

 

  (e) execute and deliver to Buyer California Form 593-C, California Real Estate
Withholding Certificate, certifying an exemption from withholding in
substantially the form set forth in Exhibit F, or if Seller assigns a designee
to receive payment under Section 2.01, cause such designee to execute and
deliver to Buyer California Form 593-C, California Real Estate Withholding
Certificate, certifying an exemption from withholding in substantially the form
set forth in Exhibit For such other California form requested by the Buyer;

 

  (f) deliver to Buyer appropriate change of operator forms on those Assets
operated by Seller;

 

  (g) a signed release from each employee listed on Schedule 13.08, effective as
of or prior to the Closing Date, in the form attached hereto as Exhibit G; and

 

  (h) execute, acknowledge and deliver any other agreements provided for herein
or necessary or desirable to effectuate the transactions contemplated hereby.

Section 10.05 Actions of Buyer at the Closing.

At the Closing, Buyer shall:

 

  (a) deliver to Seller the Purchase Price, net of Purchase Price Adjustments
and less the Indemnity Escrow Amount, by wire transfer to an account designated
in writing by Seller;

 

29



--------------------------------------------------------------------------------

  (b) deliver to Escrow Agent the Indemnity Escrow Amount, by wire transfer to
an account designated in writing by the Escrow Agent;

 

  (c) take possession of the Assets; and

 

  (d) execute, acknowledge and deliver the Assignment, Escrow Agreement and any
other agreements provided for herein or necessary or desirable to effectuate the
transactions contemplated hereby.

Article XI

Termination

Section 11.01 Right of Termination. This Agreement may be terminated at any time
at or prior to the Closing:

 

  (a) by mutual written consent of the Parties;

 

  (b) by Seller on the Closing Date if the conditions set forth in Article VII
have not been satisfied in all material respects by Buyer or waived by Seller in
writing by the Closing Date;

 

  (c) by Buyer on the Closing Date if the conditions set forth in Article VIII
have not been satisfied in all material respects by Seller and Parent or waived
by Buyer in writing by the Closing Date;

 

  (d) by either Party if the Closing shall not have occurred on or before
July 20, 2012;

 

  (e) by either Party if any Governmental Authority shall have issued an order,
judgment or decree or taken any other action challenging, delaying, restraining,
enjoining, prohibiting or invalidating the consummation of any of the
transactions contemplated herein;

 

  (f) by either Party if (i) the aggregate amount of the Purchase Price
Adjustments agreed by the Parties or otherwise finally determined pursuant to
this Agreement with respect to all uncured Title Defects plus (ii) the aggregate
amount of the Environmental Defect Values agreed by the Parties or otherwise
finally determined pursuant to this Agreement with respect to all Environmental
Defects, exceeds fifteen percent (15%) percent of the Purchase Price; or

 

  (g) as otherwise provided herein;

 

30



--------------------------------------------------------------------------------

provided, however, that no Party shall have the right to terminate this
Agreement pursuant to clause (b), (c), or (d) above if such Party is at such
time in material breach of any provision of this Agreement.

Section 11.02 Effect of Termination. In the event that the Closing does not
occur as a result of any Party exercising its right to terminate pursuant to
Section 11.01, then this Agreement shall be null and void and no Party shall
have any further rights or obligations under this Agreement, except that nothing
herein shall relieve any Party from any liability for any breach hereof or any
liability that has accrued prior to the date of such termination.

Section 11.03 Attorneys’ Fees, Etc. If either Party to this Agreement resorts to
legal proceedings to enforce this Agreement, the prevailing Party in such
proceedings shall be entitled to recover all reasonable costs incurred by such
Party, including reasonable attorneys’ fees, in addition to any other relief to
which such Party may be entitled. Notwithstanding anything to the contrary in
this Agreement, in no event shall either Party be entitled to receive any
punitive, indirect or consequential damages unless same are a part of a Third
Party claim for which a Party is seeking indemnification hereunder, REGARDLESS
OF WHETHER CAUSED OR CONTRIBUTED TO BY THE SOLE, JOINT, COMPARATIVE OR
CONCURRENT NEGLIGENCE OR STRICT LIABILITY OF THE OTHER PARTY; provided, that no
such indemnification shall be applicable to the extent that gross negligence or
willful misconduct of the indemnified Party caused or contributed to the
indemnifiable loss.

Article XII

Post Closing Obligations

Section 12.01 Allocation of Expense and Revenues.

 

  (a)

Provided that the Closing occurs, appropriate adjustments shall be made between
Buyer and Seller so that (i) Buyer will receive all proceeds from sales of
Hydrocarbons that are produced and saved from and after the Effective Time and
any other revenues arising out of the ownership or operation of the Assets from
and after the Effective Time, net of all applicable production, severance, and
similar taxes, and net of all costs and expenses that are incurred in the
ownership or operation of the Assets from and after the Effective Time, which
shall be borne by Buyer, including, without limitation, all drilling costs, all
capital expenditures, all overhead charges under applicable operating or other
agreements (regardless of whether Seller or an affiliate of Seller serves as
operator prior to the Closing), and (ii) Seller will receive all proceeds from
sales of Hydrocarbons that are produced and saved prior to the

 

31



--------------------------------------------------------------------------------

  Effective Time and any other revenues arising out of the ownership or
operation of the Assets prior to the Effective Time, net of all applicable
production, severance, and similar taxes, and net of all costs and expenses that
are incurred in the ownership or operation of the Assets prior to the Effective
Time, which shall be borne by Seller.

 

  (b) In addition to the foregoing, Seller will be paid (i) the amount as of the
Effective Time of all prepaid ad valorem, property or similar taxes and
assessments based upon or measured by ownership of the Assets and any prepaid
costs, including rentals and insurance premiums, insofar as such prepaid costs
relate to periods of time after the Effective Time, and (ii) the value of all
merchantable Hydrocarbons produced prior to the Effective Time but in storage
above the inlet connection or upstream of the applicable sales meter on the
Closing Date.

 

  (c) In addition to the foregoing, Buyer will be paid (i) an amount equal to
all unpaid ad valorem, property, production, severance and similar taxes and
assessments based upon or measured by the ownership of the Assets that are
attributable to periods of time prior to the Effective Time, which amounts
shall, to the extent not actually assessed, be computed based on such taxes and
assessments for the preceding tax year (such amount to be prorated for the
period of Seller’s and Buyer’s ownership before and after the Effective Time),
and (ii) an amount equal to all cash in, or attributable to, suspense accounts
relative to the Assets for which Buyer has assumed responsibility under
Section 14.02.

 

  (d) All amounts due under this Section 12.01 will be settled in accordance
with final Accounting Statement under Section 12.03.

Section 12.02 Gas Imbalances. There are no gas imbalances except as reflected on
Schedule 12.02.

Section 12.03 Final Accounting Statement.

 

  (a)

On or before ninety (90) days after the Closing Date, Seller shall prepare and
deliver to Buyer a post-closing statement setting forth a detailed calculation
of all post-Closing adjustments applicable to the period for time between the
Effective Time and Closing (“Accounting Statement”). The Accounting Statement
shall include any adjustment or

 

32



--------------------------------------------------------------------------------

  payment which was not finally determined as of the Closing Date and the
allocation of revenues and expenses as determined in accordance with
Section 12.01. To the extent reasonably required by Seller, Buyer shall assist
in the preparation of the Accounting Statement. Seller shall provide Buyer such
data and information as Buyer may reasonably request supporting the amounts
reflected on the Accounting Statement in order to permit Buyer to perform or
cause to be performed an audit. The Accounting Statement shall become final and
binding upon the parties on the thirtieth (30th) day following receipt thereof
by Buyer (the “Final Settlement Date”) unless Buyer gives written notice of its
disagreement (a “Notice of Disagreement”) to Seller prior to such date. Any
Notice of Disagreement shall specify in detail the dollar amount, nature and
basis of any disagreement so asserted. If a Notice of Disagreement is received
by Seller in a timely manner, then the Parties shall resolve the Dispute (as
defined in Section 16.01) evidenced by the Notice of Disagreement in accordance
with Article XVI.

 

  (b) Within five (5) Business Days after the Final Settlement Date, Seller
shall pay to Buyer or Buyer shall pay to Seller in immediately available funds
the net amount due. For purposes of this Agreement, the term “Final Statement”
shall mean (i) the revised Statement becoming final pursuant to this Section, or
(ii) upon resolution of any Dispute regarding a Notice of Disagreement, the
revised Statement reflecting such resolutions, which the Parties shall issue, or
cause the Independent Expert or arbitrators to issue, as applicable, following
such resolution.

Section 12.04 Further Cooperation. Seller shall make the Records available to be
picked up by Buyer at the offices of Seller during normal business hours within
five (5) Business Days after the later of the Closing or the end of the
Transition Period (as defined in Section 13.06) to the extent the Records are in
the possession of Seller and are not subject to contractual restrictions on
transferability. Seller shall have the right to retain copies of any of the
Records and the rights granted under Section 17.03.

After the Closing Date, each Party, at the request of the other and without
additional consideration, shall execute and deliver, or shall cause to be
executed and delivered, from time to time such further instruments of conveyance
and transfer and shall take such other action as the other Party may reasonably
request to convey and deliver the Assets to Buyer and to accomplish the orderly
transfer of the Assets to Buyer in the manner contemplated by this Agreement.
After the Closing, the Parties will cooperate to have all proceeds received
attributable to the Assets be paid to the proper Party hereunder and to have all
expenditures to be made with respect to the Assets be made by the proper Party
hereunder.

 

33



--------------------------------------------------------------------------------

Article XIII

Covenants and Operation of the Assets

Section 13.01 Operations after Effective Time. Seller agrees, from and after the
date hereof until Closing, except as expressly contemplated by this Agreement,
as expressly consented to in writing by Buyer, or in situations wherein
emergency action is taken in the face of risk to life, property or the
environment, to:

 

  (a) operate the Properties in the usual, regular and ordinary manner
consistent with past practice;

 

  (b) maintain the books of account and records relating to the Properties in
the usual, regular and ordinary manner, in accordance with the usual accounting
practices of each such Person;

 

  (c) pay all taxes and assessments with respect to the Assets that become due
and payable prior to the Closing Date and timely file all tax returns with
respect thereto;

 

  (d) not enter into a material contract, or materially amend or change the
terms of any such contract that would involve individual commitments of more
than $50,000;

 

  (e) not plug or abandon any well located on the Properties without Buyer’s
prior written consent;

 

  (f) not transfer, sell, mortgage, pledge or dispose of any material portion of
the Properties other than the sale and/or disposal of hydrocarbons in the
ordinary course of business and sales of equipment that is no longer necessary
in the operation of the Properties or for which replacement equipment has been
obtained; and

 

  (g) preserve in full force and effect all oil and gas leases, operating
agreements, easements, rights-of-way, permits, licenses and agreements that
relate to the Properties.

 

  (h) submit to Buyer for prior written approval, all requests for operating or
capital expenditures relating to the Properties that involve individual
commitments of more than $50,000, and

 

  (i) obtain Buyer’s written approval prior to voting under any operating, joint
venture, partnership or similar agreement.

 

34



--------------------------------------------------------------------------------

In order to reimburse Seller for administrative overhead expenses incurred in
order to operate the properties in accordance with this Section from the
Effective Time to the Closing Date, Buyer shall pay Seller a fee of $80,000.00
per month, prorated for any partial month.

Section 13.02 Limitations on the Operational Obligations and Liabilities of
Seller

 

  (a) From and after the date of execution of this Agreement and until the
Closing, and subject to the provisions of applicable operating and other
agreements, Seller shall use its reasonable efforts to operate the Assets and
use its reasonable efforts to cause any other operators to operate and
administer the Assets in a manner consistent with its past practices, and shall
carry on its business with respect to the Assets in substantially the same
manner as before execution of this Agreement.

Buyer acknowledges that Seller owns undivided interests in some or all of the
Assets, and Buyer agrees that the acts or omissions of the other working
interest owners shall not constitute a violation of the provisions of this
Article XIII, nor shall any action required by a vote of working interest owners
constitute such a violation so long as Seller has voted its interests in a
manner that complies with the provisions of this Article XIII. To the extent
that Seller is not the operator of any of the Assets, the obligations of Seller
in this Article XIII shall be construed to require that Seller use reasonable
efforts (without being obligated to incur any expense or institute any cause of
action) to cause the operator of such Assets to take such actions or render such
performance within the constraints of the applicable operating agreements and
other applicable agreements.

Section 13.03 Special Meeting; Information Circular/Proxy Statement.

(a) The Parties acknowledge and agree that this Agreement and the transaction
contemplated hereby is conditioned on and subject to requisite approval (the
“Parent Securityholder Approval”) by the applicable securityholders of Parent
(the “Parent Securityholders”), including the approval of two-thirds OF THE
VOTES ACTUALLY CAST AT A SPECIAL MEETING OF THE HOLDERS OF COMMON SHARES OF
PARENT (NOT COUNTING FOR This purpose abstentions, spoiled votes, illegible
votes and/or defective votes).

 

35



--------------------------------------------------------------------------------

(b) As promptly as practicable following the date of this Agreement, Parent
shall, (i) establish a record date for, duly call, and give notice of, convene
and hold a special meeting (the “Special Meeting”) of the applicable
securityholders of Parent for the purpose of obtaining the Parent Securityholder
Approval and (ii) prepare and shall file with applicable Regulatory Authorities
an information circular/proxy statement with respect to the transaction for use
in soliciting proxies for the Special Meeting (the “Information Circular”). The
Parties shall fully cooperate in connection with the preparation of the
Information Circular and responding to any comments from the Regulatory
Authorities, including the Securities and Exchange Commission and the Toronto
Stock Exchange. Buyer shall furnish all information concerning Buyer as Parent
may reasonably request in connection with such actions and the preparation of
the Information Circular, which information shall not contain any untrue
statements of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading. The Parties shall
use all reasonable efforts to cause the Information Circular to be approved or
otherwise cleared by the applicable Regulatory Authorities as soon as
practicable.

(c) As promptly as practicable after the Information Circular has been approved
or otherwise cleared by each of the applicable Regulatory Authorities, Parent
shall (i) mail the Information Circular to the Parent Securityholders in
accordance with applicable law and (ii) use all reasonable efforts to hold the
Special Meeting as soon as practicable thereafter.

Section 13.04 Required Approvals.

(a) Following the execution hereof, Parent and Seller shall use commercially
reasonable efforts, and Buyer shall cooperate in good faith with Sellers, to
obtain all approvals required from any Regulatory Authority, as defined below.
Schedule 13.04 (a) sets forth a list of the Parties’ understanding, as of the
date of this Agreement, as to all consents, approvals, notices or filings that
are required to be obtained or made by Parent or Seller in connection with the
execution, delivery and performance of this Agreement and consummation of the
Transaction (the “Required Approvals”). The Parties shall update Schedule
13.04(a) from time to time to reflect any changes or updates to the list of
Required Approvals. For purposes of this Agreement, “Regulatory Authority” means
any: (i) multinational, federal, provincial, state, regional, municipal, local
or other government, governmental or public department, central bank, court,
tribunal, arbitral body, commission, board, bureau or agency, domestic or
foreign; (ii) any subdivision, agency, commission, board or authority of any of
the foregoing; or (iii) any quasigovernmental or private body exercising any
regulatory, expropriation or taxing authority under or for the account of any of
the foregoing, including any stock exchange.

 

36



--------------------------------------------------------------------------------

(b) The Parties will cooperate with each other (including by furnishing relevant
information) in complying with any filing or notification formalities required
to obtain any approval or clearance of or non-objection found to be applicable
to the transaction by any competent anti-trust or competition authority; and any
other filings, submissions or approvals required from any Governmental Authority
or Regulatory Authority.

(c) Each Party shall supply the others copies of all correspondence, filings or
communications (or memoranda setting forth the substance thereof) with
Governmental Authority or Regulatory Authority with respect to this Agreement
and the transactions contemplated hereby.

(d) With respect to information furnished by the Parties in connection with any
application, statement or filing relating to the transactions contemplated in
this Agreement, such information at the time such information is furnished shall
be correct in all material respects and shall not omit any material fact
required to be stated therein or necessary to make the statements therein not
misleading.

Section 13.05 Operation of the Assets After the Closing. It is expressly
understood and agreed that Seller shall not be obligated to continue operating
any of the Assets following the Closing and Buyer hereby assumes full
responsibility for operating (or causing the operation of) all Assets following
the Closing. Seller shall make its personnel available to Buyer prior to the
Closing as may be reasonably necessary to assist in the transition if Buyer
becomes the operator. Notwithstanding anything to the contrary contained herein,
as of Closing, Seller will resign as operator of any wells within the Assets
that Seller currently operates.

Section 13.06 Casualty Loss.

 

  (a) Buyer shall assume all risk of loss with respect to, and any change in the
condition of, the Assets from the date of this Agreement until the Closing,
including with respect to the depletion of Hydrocarbons, the watering-out of any
well, the collapse of casing, sand infiltration of wells, and the depreciation
of personal property.

 

  (b)

If after the date of this Agreement and prior to the Closing any part of the
Assets shall be damaged or destroyed by fire or other casualty or if any part of
the Assets shall be taken in condemnation or under the right of eminent domain
or if proceedings for such purposes shall be pending or

 

37



--------------------------------------------------------------------------------

  threatened, this Agreement shall remain in full force and effect
notwithstanding any such destruction, taking or proceeding, or the threat
thereof and the Parties shall proceed with the transactions contemplated by this
Agreement notwithstanding such destruction or taking without reduction of the
Purchase Price, but subject to Section 13.06(c).

 

  (c) Notwithstanding Section 13.06(a), in the event of any loss described in
Section 13.06(b), at the Closing, Seller shall pay to Buyer all sums paid to
Seller by third parties by reason of the destruction or taking of such Assets
(up to the Allocated Value thereof), including any sums paid pursuant to any
policy or agreement of insurance or indemnity, and shall assign, transfer and
set over unto Buyer all of the rights, title and interest of Seller in and to
any claims, causes of action, unpaid proceeds or other payments from third
parties, including any policy or agreement of insurance or indemnity, arising
out of such destruction or taking (up to the Allocated Value thereof).
Notwithstanding anything to the contrary in this Section 13.06, Seller shall not
be obligated to carry or maintain, and shall have no obligation or liability to
Buyer for its failure to carry or maintain, any insurance coverage with respect
to any of the Assets. Notwithstanding anything to the contrary contained in this
Section 13.06, should the uncompensated loss exceed Three Million U.S. Dollars
($3,000,000), Buyer shall have the option to terminate this Agreement.

Section 13.07 Operatorship. As of Closing, Seller will send out notifications of
its resignation as operator for all wells Seller currently operates and is
selling to Buyer pursuant to this Agreement. Seller makes no representation
and/or warranty to Buyer as to the transferability or assignability of
operatorship of such wells. Buyer acknowledges that the rights and obligations
associated with such wells are governed by applicable agreements and that
operatorship will be determined by the terms of those agreements.

Section 13.08 Personnel. Seller and its affiliates shall reasonably cooperate
with Buyer or Buyer’s affiliate in permitting Buyer or Buyer’s affiliate to
interview, on a voluntary basis, each eligible employee identified in Schedule
13.08, so as to make selection decisions and communicate to such employees any
information concerning employment offers and employment with Buyer or Buyer’s
affiliate. Within thirty (30) days after the date of this Agreement, Buyer or
Buyer’s affiliate shall deliver written offers of employment, contingent upon
the occurrence of Closing, to those individuals it wishes to hire at Buyer’s or
Buyer’s affiliate’s sole discretion (the “Offer Letters”), which, if accepted,
shall

 

38



--------------------------------------------------------------------------------

provide that such employee shall be hired by Buyer effective as of the Closing
Date. Each individual who accepts Buyer or Buyer’s affiliate’s offer of
employment and who satisfies the conditions of such offer of employment shall
become an employee of Buyer or Buyer’s affiliate effective upon no earlier than
the Closing Date (the “Employment Commencement Date”) and shall be referred to
herein as a “Transferred Employee”). Buyer or Buyer’s affiliate shall provide to
the Transferred Employees employee benefits under plans or policies established
or maintained by Buyer or Buyer’s affiliate (“Buyer or Buyer’s Affiliate Benefit
Plans”) to the same extent that Buyer or Buyer’s affiliate provides benefits to
their similarly situated employees in accordance with Buyer or Buyer’s Affiliate
Benefit Plans. Buyer, for itself and for Buyer’s affiliate, represents that in
addition to its normal eligibility requirements for retiree medical coverage,
eligibility of a Transferred Employee for such coverage shall require at least
five (5) years of actual service with Buyer and/or Buyer’s affiliate from and
after the Employment Commencement Date. Seller shall retain all liabilities with
respect to Seller’s or its affiliate’s current or former employees attributable
to the period ending prior to the Closing Date, including (i) any liabilities
that arise as a result of the transactions contemplated hereby (including the
termination of employment of any Seller employee), (ii) any obligations under
any Seller benefit plan prior to the Closing Date, (iii) any responsibilities
under the Employee Retirement Income Security Act of 1974, as amended, (iv) any
liabilities arising out of any obligations under the WARN Act arising as a
consequence of the transactions contemplated by this Agreement, and (v) any
compensation owed or payable to Seller’s or its affiliate’s current or former
employees, prior to the Closing Date (“Employment Liabilities”). No provision of
this Agreement shall create any third party beneficiary rights in any
Transferred Employee, any beneficiary or dependents thereof, or any collective
bargaining representative thereof, with respect to the compensation, terms and
conditions of employment and benefits that may be provided to any Transferred
Employee by Buyer or Buyer’s affiliate or under any benefit plan which Buyer or
Buyer’s affiliate may maintain.

Article XIV

Obligations and Indemnification

Section 14.01 Retained Obligations. Provided that the Closing occurs, Seller and
Parent shall retain the following obligations (collectively, the “Retained
Obligations”):

 

  (a) any breach of the representations or warranties of Seller in this
Agreement;

 

  (b) the ownership or operation of the Assets, or any part thereof, to the
extent attributable to the period of time prior to the Closing;

 

39



--------------------------------------------------------------------------------

  (c) any personal injury (including death), property damage, fines, penalties,
or injunctions, to the extent related to the ownership or operation of the
Assets and arising from events occurring prior to the Closing;

 

  (d) any offsite disposal, prior to the Closing, of hazardous substances,
hazardous materials or hazardous waste arising from the operation or use of the
Assets;

 

  (e) (a) the payment of any Property Taxes or Severance Taxes allocable to the
period prior to the Effective Time, (b) the proper payment or accounting for
royalties or other lease burdens related to production of Hydrocarbons from the
Assets prior to the Closing, and (c) disputes related to the proper billing or
payment of joint interest billing accounts related to ownership or operation of
the Assets prior to the Closing;

 

  (f) any swap, derivative, hedge or similar contracts or debt instruments of
Seller or its affiliate relating to the Assets;

 

  (g) any suit, action, proceeding, lawsuit or other litigation pending against
Seller or its affiliates relating to the Assets prior to the Closing;

 

  (h) ownership, operation or use of the Excluded Assets;

 

  (i) any Employment Liabilities, and all liabilities related to employees
retained by Seller after Closing;

 

  (j) any Gas Imbalances not otherwise accounted for in the Accounting
Statement;

 

  (k) any gross negligence or willful misconduct of Seller or its affiliates, to
the extent related to the ownership or operation of the Assets and arising from
events occurring prior to the Closing; and

 

  (l) commissions, finder’s fees or other remuneration due to any agent, broker
or finder claiming by, through or under Seller with respect to the transactions
contemplated by this Agreement.

Section 14.02 Assumed Obligations. Provided that the Closing occurs, except to
the extent of the Retained Obligations, Buyer hereby assumes all duties,
obligations and liabilities of every kind and character with respect to the
Assets or the ownership or operation thereof, which are attributable to periods
on or after the Effective Time, including, without limitation, those arising out
of (a) the terms

 

40



--------------------------------------------------------------------------------

of the Easements, Contracts, Leases, Personal Property or Subject Interests
comprising part of the Assets, (b) Gas Imbalances, (c) suspense accounts, (d) ad
valorem, property, severance and other similar taxes or assessments based upon
or measured by the ownership of the Assets or the production therefrom
attributable to the period of time from and after the Effective Time, (e) the
condition of the Subject Interests, regardless of whether such condition arose
before or after the Effective Time, (f) obligations to properly plug and abandon
or re-plug or re-abandon or remove wells, flowlines, gathering lines or other
facilities, equipment or other personal property or fixtures comprising part of
the Assets, and (g) obligations to restore the surface of the Subject Interests
and obligations to remediate or bring the Subject Interests into compliance with
applicable Environmental Laws (including conducting any remediation activities
that may be required on or otherwise in connection with activities on the
Subject Interests), regardless of whether such obligations or conditions or
events giving rise to such obligations, arose, occurred or accrued before or
after the Effective Time (collectively, the “Assumed Obligations”).

Section 14.03 Buyer’s Indemnification. Provided that the Closing occurs, Buyer
shall release, defend, indemnify and hold harmless Seller, its partners, and
their respective officers, directors, employees, agents, partners,
representatives, members, shareholders, affiliates, subsidiaries, successors and
assigns (collectively, the “Seller Indemnitees”) from and against any and all
claims, damages, liabilities, losses, causes of action, costs and expenses
(including, without limitation, those involving theories of negligence or strict
liability and including court costs and attorneys’ fees) (collectively, the
“Losses”) as a result of, arising out of, or related to the Assumed Obligations,
REGARDLESS OF WHETHER CAUSED OR CONTRIBUTED TO BY THE SOLE, JOINT, COMPARATIVE
OR CONCURRENT NEGLIGENCE OR STRICT LIABILITY OF ANY OF THE SELLER INDEMNITEES;
provided, that no such indemnification shall be applicable to the extent that
gross negligence or willful misconduct of the Seller Indemnitees caused or
contributed to the indemnifiable loss.

Section 14.04 Seller’s and Parent’s Indemnification. Provided that the Closing
occurs, Seller and Parent shall release, defend, indemnify and hold harmless
Buyer, its partners, and their respective officers, directors, employees,
agents, representatives, members, shareholders, affiliates and subsidiaries
(collectively, the “Buyer Indemnitees”) from and against any and all Losses as a
result of, arising out of, or related to the Retained Obligations REGARDLESS OF
WHETHER CAUSED OR CONTRIBUTED TO BY THE SOLE, JOINT, COMPARATIVE OR CONCURRENT
NEGLIGENCE OR STRICT LIABILITY OF ANY OF THE BUYER INDEMNITEES; provided, that
no such indemnification shall be applicable to the extent that gross negligence
or willful misconduct of the Buyer Indemnitees caused or contributed to the
indemnifiable loss. Notwithstanding anything to the contrary contained herein,
Buyer shall bear sole responsibility for the aggregate costs associated with all
Retained Obligations set forth in Sections 14.01(a) and (b) up

 

41



--------------------------------------------------------------------------------

to a deductible percentage of three percent (3%) of the Purchase Price. By the
prior sentence, it is the intent that Seller and Parent only be obligated to the
extent of the excess of the claims above the deductible percentage of three
percent (3%). Such deductible percentage of three (3%) shall not apply to the
Retained Obligations set forth in Sections 14.01(c) through (l).

Section 14.05 Notices and Defense of Indemnified Matters. Each Party shall
promptly notify the other Party of any matter of which it becomes aware and for
which it is entitled to indemnification from the other Party under this
Agreement. The indemnifying Party shall be obligated to defend, at the
indemnifying Party’s sole expense, any litigation or other administrative or
adversarial proceeding against the indemnified Party relating to any matter for
which the indemnifying Party has agreed to indemnify and hold the indemnified
Party harmless under this Agreement. However, the indemnified Party shall have
the right to participate with the indemnifying Party in the defense of any such
matter at its own expense.

Section 14.06 Indemnity Escrow. At Closing, Buyer shall, on behalf of Seller,
pay to Burnet, Duckworth & Palmer LLP, as agent to Buyer and Seller (the “Escrow
Agent”), in immediately available funds, to the account designated by the Escrow
Agent, Three Million U.S. Dollars ($3,000,000) (the “Indemnity Escrow Amount”),
in accordance with the terms of this Agreement and the Escrow Agreement in a
form of Exhibit H hereto, which shall be executed at Closing, by and among the
Buyer, Seller and Escrow Agent (the “Escrow Agreement”). Any payment that Seller
or Parent is obligated to make to the Buyer Indemnities hereunder pursuant to
this Article XIV shall be paid, to the extent there are sufficient funds in the
account created by the Escrow Agreement (the “Indemnity Escrow Account”), by
release of funds to such Buyer Indemnities from the Indemnity Escrow Account in
accordance with the terms of the Escrow Agreement by the Escrow Agent. Any
disbursement of funds in the Escrow Account requires the prior written consent
of the parties to the Escrow Agreement, and all such parties shall reasonably
cooperate in connection with any such disbursement.

Article XV

Limitations on Representations and Warranties

Section 15.01 Disclaimers of Representations and Warranties. The express
representations and warranties of Seller and/or Parent contained in this
Agreement and the Assignment are exclusive and are in lieu of all other
representations and warranties, express, implied or statutory. EXCEPT FOR THE
EXPRESS REPRESENTATIONS OF SELLER AND/OR PARENT IN THIS AGREEMENT AND THE
ASSIGNMENT, BUYER ACKNOWLEDGES THAT SELLER AND/OR PARENT HAS NOT MADE, AND
SELLER AND/OR PARENT HEREBY EXPRESSLY DISCLAIMS AND NEGATES, AND BUYER HEREBY
EXPRESSLY WAIVES, ANY REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED, AT

 

42



--------------------------------------------------------------------------------

COMMON LAW, BY STATUTE OR OTHERWISE RELATING TO (a) PRODUCTION RATES,
RECOMPLETION OPPORTUNITIES, DECLINE RATES, GAS BALANCING INFORMATION OR THE
QUALITY, QUANTITY OR VOLUME OF THE RESERVES OF HYDROCARBONS, IF ANY,
ATTRIBUTABLE TO THE ASSETS, (b) THE ACCURACY, COMPLETENESS OR MATERIALITY OF ANY
INFORMATION, DATA OR OTHER MATERIALS (WRITTEN OR ORAL) NOW, HERETOFORE OR
HEREAFTER FURNISHED TO BUYER BY OR ON BEHALF OF SELLER AND/OR PARENT, AND
(c) THE ENVIRONMENTAL CONDITION OF THE ASSETS. EXCEPT FOR THE EXPRESS
REPRESENTATIONS OF SELLER AND/OR PARENT IN THIS AGREEMENT, SELLER AND/OR PARENT
EXPRESSLY DISCLAIMS AND NEGATES, AND BUYER HEREBY WAIVES, AS TO PERSONAL
PROPERTY, EQUIPMENT, INVENTORY, MACHINERY AND FIXTURES CONSTITUTING A PART OF
THE ASSETS (i) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (ii) ANY
IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, (iii) ANY
IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS,
(iv) ANY RIGHTS OF PURCHASERS UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF
CONSIDERATION OR RETURN OF THE PURCHASE PRICE, (v) ANY IMPLIED OR EXPRESS
WARRANTY OF FREEDOM FROM DEFECTS, WHETHER KNOWN OR UNKNOWN, (vi) ANY AND ALL
IMPLIED WARRANTIES EXISTING UNDER APPLICABLE LAW, AND (vii) ANY IMPLIED OR
EXPRESS WARRANTY REGARDING ENVIRONMENTAL LAWS, THE RELEASE OF MATERIALS INTO THE
ENVIRONMENT, OR PROTECTION OF THE ENVIRONMENT OR HEALTH, IT BEING THE EXPRESS
INTENTION OF BUYER AND SELLER AND/OR PARENT THAT THE PERSONAL PROPERTY,
EQUIPMENT, INVENTORY, MACHINERY AND FIXTURES INCLUDED IN THE ASSETS SHALL BE
CONVEYED TO BUYER, AND BUYER SHALL ACCEPT SAME, AS IS, WHERE IS, WITH ALL FAULTS
AND IN THEIR PRESENT CONDITION AND STATE OF REPAIR AND BUYER REPRESENTS TO
SELLER AND/OR PARENT THAT BUYER WILL MAKE OR CAUSE TO BE MADE SUCH INSPECTIONS
WITH RESPECT TO SUCH PERSONAL PROPERTY, EQUIPMENT, INVENTORY, MACHINERY AND
FIXTURES AS BUYER DEEMS APPROPRIATE. SELLER AND/OR PARENT AND BUYER AGREE THAT,
TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE EFFECTIVE, THE DISCLAIMERS OF
CERTAIN WARRANTIES CONTAINED IN THIS SECTION ARE “CONSPICUOUS” DISCLAIMERS FOR
THE PURPOSES OF ANY APPLICABLE LAW, RULE OR ORDER.

 

43



--------------------------------------------------------------------------------

Section 15.02 Independent Investigation. Buyer represents and acknowledges that
it is knowledgeable of the oil and gas business and of the usual and customary
practices of producers such as Seller and that it has had (or will have prior to
the Closing) access to the Assets, the officers and employees of Seller, and the
books, records and files of Seller relating to the Assets, and in making the
decision to enter into this Agreement and consummate the transactions
contemplated hereby, Buyer will have relied as of Closing solely on the basis of
its own independent due diligence investigation of the Assets and upon the
representations and warranties made in this Agreement and the Assignment, and
not on any other representations or warranties of Seller or any other person or
entity.

Section 15.03 Survival. Notwithstanding anything contained in this Agreement to
the contrary, the representations, warranties, covenants and obligations of
Seller under this Agreement shall survive the Closing for sixty (60) days only;
provided that Parent shall be responsible for such representations, warranties,
covenants and obligations after such sixty (60) day period in accordance with
Section 17.16. The representations, warranties, covenants and obligations of
Parent under this Agreement, including but not limited to Section 17.16 of this
Agreement, shall survive the Closing for six (6) months only. Notwithstanding
the termination of any indemnity, representation or warranty pursuant to this
Section 15.03, any claim for indemnification or breach of representation or
warranty properly raised prior to the expiration of such indemnity,
representation or warranty shall survive until such claim and the payment and
the indemnity with respect thereto are resolved, provided, however, in no event
shall Seller’s and/or Parent’s liability for any such claim(s) exceed in the
aggregate the Three Million U.S. Dollars ($3,000,000) deposited pursuant to the
Indemnity Escrow Agreement.

Article XVI

Expert Dispute Resolution

Section 16.01 General. Any and all claims, Disputes, controversies or other
matters in question arising out of or relating to title issues under
Section 3.05, environmental issues under Section 4.04, or calculation of the
Accounting Statement or revisions thereto under Section 12.03 (all of which are
referred to herein as “Disputes” which term shall not include any other disputes
claims, disputes, controversies or other matters in question arising under this
Agreement) shall be resolved in the manner prescribed by this Article XVI.

Section 16.02 Senior Management. If a Dispute occurs that the senior
representatives of the Parties responsible for the transaction contemplated by
this Agreement have been unable to settle or agree upon within a period of
fifteen (15) days after such Dispute arose, Seller shall nominate and commit one
of its senior officers, and Buyer shall nominate and commit one of its senior
officers, to meet at a mutually agreed time and place not later than thirty
(30) days after the Dispute has arisen to attempt to resolve same. If such
senior management have been unable to resolve such Dispute within a period of
fifteen (15) days after such meeting, or if such meeting has not occurred within
forty-five (45) days following

 

44



--------------------------------------------------------------------------------

such Dispute arising, then either Party shall have the right, by written notice
to the other, to resolve the Dispute through the relevant Independent Expert
pursuant to Section 16.03.

Section 16.03 Dispute by Independent Expert.

 

  (a) Each Party shall have the right to submit Disputes regarding title issues
under Section 3.05, environmental issues under Section 4.04, or calculation of
the Accounting Statement or revisions thereto under Section 12.03, to an
independent expert appointed in accordance with this Section 16.03 (each, an
“Independent Expert”), who shall serve as sole arbitrator. The Independent
Expert shall be appointed by mutual agreement of the Parties from among
candidates with experience and expertise in the area that is the subject of such
Dispute, and failing such agreement, such Independent Expert for such Dispute
shall be selected in accordance with the Rules (as defined in Subsection (b) of
this Section 16.03).

 

  (b) Disputes to be resolved by an Independent Expert shall be resolved in
accordance with mutually agreed procedures and rules and failing such agreement,
in accordance with the Rules of the American Arbitration Association to the
extent such Rules do not conflict with the provisions of this Agreement The
Independent Expert shall be instructed by the Parties to resolve such Dispute as
soon as reasonably practicable in light of the circumstances. The decision and
award of the Independent Expert shall be binding upon the Parties as an award
under the Federal Arbitration Act and final and nonappealable to the maximum
extent permitted by law, and judgment thereon may be entered in a court of
competent jurisdiction and enforced by any Party as a final judgment of such
court.

 

  (c) The charges and expenses of the arbitrator shall be shared equally by
Seller and Buyer.

 

  (d) Any arbitration hearing held pursuant to Section 16.03 shall be held in
Los Angeles, California.

Section 16.04 Limitation on Arbitration. ALL OTHER DISAGREEMENTS, DIFFERENCES,
OR DISPUTES ARISING BETWEEN SELLER AND BUYER UNDER THE TERMS OF THIS AGREEMENT
OUTSIDE OF TITLE ISSUES UNDER SECTION 3.05, ENVIRONMENTAL ISSUES UNDER SECTION
4.04, AND CALCULATION OF THE ACCOUNTING STATEMENT AND REVISIONS THERETO UNDER

 

45



--------------------------------------------------------------------------------

SECTION 12.03 (AND NOT COVERED BY SECTION 16.03) SHALL NOT BE SUBJECT TO
ARBITRATION AND SHALL BE DETERMINED BY A COURT OF COMPETENT JURISDICTION, UNLESS
THE PARTIES OTHERWISE MUTUALLY AGREE.

Article XVII

Miscellaneous

Section 17.01 Names. As soon as reasonably possible after the Closing, but in no
event later than 45 days after the Closing, Buyer shall remove the names of
Seller and its affiliates, and all variations thereof, from all of the Assets
and make the requisite filings with, and provide the requisite notices to, the
appropriate federal, state or local agencies to place the title or other indicia
of ownership, including operation of the Assets, in a name other than the name
of the Seller or any of its affiliates, or any variations thereof.

Section 17.02 Expenses. Each Party shall be solely responsible for all expenses,
including due diligence expenses, incurred by it in connection with this
transaction, and neither Party shall be entitled to any reimbursement for such
expenses from the other Party.

Section 17.03 Document Retention. As used in this Section 17.03, the term
“Documents” shall mean all files, documents, books, records and other data
delivered to Buyer by Seller pursuant to the provisions of this Agreement (other
than those that Seller has retained either the original or a copy of),
including, but not limited to: financial and tax accounting records; land, title
and division of interest files; contracts; engineering and well files; and books
and records related to the operation of the Assets prior to the Closing Date.
Buyer shall retain and preserve the Documents for a period of no less than four
(4) years following the Closing Date (or for such longer period as may be
required by law or governmental regulation), and shall allow Seller or its
representatives to inspect the Documents at reasonable times and upon reasonable
notice during regular business hours during such time period. Seller shall have
the right during such period to make copies of the Documents at its expense.

Section 17.04 Entire Agreement. This Agreement, the documents to be executed
hereunder, and the exhibits attached hereto constitute the entire agreement
between the Parties pertaining to the subject matter hereof and supersede all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties pertaining to the subject matter hereof. No supplement,
amendment, alteration, modification or waiver of this Agreement shall be binding
unless executed in writing by the Parties and specifically referencing this
Agreement.

Section 17.05 Waiver. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provisions hereof (whether
or not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.

 

46



--------------------------------------------------------------------------------

Section 17.06 Publicity and Disclosure of Agreement. Neither Party shall issue
any press release or otherwise make any public statement with respect to this
Agreement or the transactions contemplated herein or make any filing with any
Regulatory Authority with respect thereto without the prior written consent of
the other Party, except as may be required by applicable law or by obligations
pursuant to any listing agreement with a stock exchange and only after using its
reasonable commercial efforts to consult the other Party, taking into account
the time constraints to which it is subject as a result of such law or
obligation. Each of Parties shall use its commercially reasonable efforts to
enable the other of them to review and comment on all such press releases and
filings prior to the release thereof. Buyer acknowledges and agrees that this
Agreement shall be filed as required with any applicable Governmental Authority
or Regulatory Authority and included, in whole or in part, in the Information
Circular or as otherwise required to be disclosed in accordance with applicable
law.

Section 17.07 Reasonable Commercial Efforts. Each Party shall use its respective
reasonable commercial efforts to take, or cause to be taken, all actions, and to
do, or cause to be done, and to assist and cooperate with the other Parties in
doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated herein, including the execution and delivery of such additional or
further consents, documents and other instruments and shall take all such
further actions as the other Parties may reasonably request for the purpose of
effectively carrying out the transactions contemplated by this Agreement and the
other related agreements.

Section 17.08 Construction. The captions in this Agreement are for convenience
only and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement. The Parties acknowledge that
they have participated jointly in the negotiation and drafting of this Agreement
and as such the Parties agree that if an ambiguity or question of intent or
interpretation arises hereunder, this Agreement shall not be construed more
strictly against one Party than another on the grounds of authorship.

Section 17.09 No Third Party Beneficiaries. Except as provided in Sections 14.04
and 14.05, nothing in this Agreement shall provide any benefit to any Third
Party or entitle any Third Party to any claim, cause of action, remedy or right
of any kind, it being the intent of the Parties that this Agreement shall
otherwise not be construed as a Third Party beneficiary contract.

Section 17.10 Assignment. Neither Party may assign or delegate any of its rights
or duties hereunder without the prior written consent of the other Party and any
assignment made without such consent shall be void. Except as otherwise provided
herein, this Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their respective permitted successors, assigns and legal
representatives.

 

47



--------------------------------------------------------------------------------

Section 17.11 Governing Law. This Agreement, other documents delivered pursuant
hereto and the legal relations between the Parties shall be governed and
construed in accordance with the laws of the State of California, without giving
effect to principles of conflicts of laws that would result in the application
of the laws of another jurisdiction. Except as provided in Article XVI, any
dispute arising out of or relating to this Agreement which cannot be amicably
resolved by the Parties, shall be brought in a federal or state court of
competent jurisdiction sitting in Los Angeles County of the State of California,
and the Parties irrevocably submit to the jurisdiction of any such court solely
for the purpose of any such suit, action or proceeding.

Section 17.12 Notices. Any notice, communication, request, instruction or other
document required or permitted hereunder shall be given in writing and delivered
in person or sent by U.S. Mail postage prepaid, return receipt requested,
overnight courier or facsimile to the addresses of Seller and Buyer set forth
below. Any such notice shall be effective only upon receipt.

 

  Parent and Seller:     

Clarence Cottman

c/o Legacy Energy, Inc.

1160 Eugenia Place, Ste. 100

Carpinteria, CA 93013

 

                    OR

      

Scott Dobson

c/o Legacy Energy, Inc.

1160 Eugenia Place, Ste. 100

Carpinteria, CA 93013

  Buyer:     

Sean B. Murphy

c/o Day Carter & Murphy LLP

3620 American River Drive, Suite 205

Sacramento, CA 95864

Either Party may, by written notice so delivered to the other Party, change its
address for notice purposes hereunder.

Section 17.13 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect and the Parties shall negotiate in good

 

48



--------------------------------------------------------------------------------

faith to modify this Agreement so as to effect their original intent as closely
as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

Section 17.14 Time of the Essence. Time shall be of the essence with respect to
all time periods and notice periods set forth in this Agreement.

Section 17.15 Counterpart Execution. This Agreement may be executed in any
number of counterparts, and each counterpart hereof shall be effective as to
each Party that executes the same whether or not all of such Parties execute the
same counterpart. If counterparts of this Agreement are executed, the signature
pages from various counterparts may be combined into one composite instrument
for all purposes. All counterparts together shall constitute only one Agreement,
but each counterpart shall be considered an original.

Section 17.16 Parent Joint and Several Liability. Notwithstanding anything to
the contrary in this Agreement, Parent, Seller and Buyer agree that (i) Parent
is and shall be jointly and severally liable after Closing for all of Seller’s
obligations, covenants, representations, warranties, liabilities or indemnities
under this Agreement and under any document to be entered into by Seller at
Closing; and (ii) Parent shall be deemed to have separately agreed to each and
every obligation, covenant, representation, warranty, liability or indemnity of
Seller set forth in this Agreement, even if such obligation, covenant,
representation, warranty, liability or indemnity only refers to Seller and does
not refer to Parent.

[Signatures on following page]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have executed and delivered this Agreement
as of the date first set forth above.

 

SELLER: LEGACY ENERGY, INC. By:  

/s/ Clarence Cottman

Name:   CLARENCE COTTMAN Title:   CHIEF EXECUTIVE OFFICER PARENT: NIMIN ENERGY
CORP. By:  

/s/ Clarence Cottman

Name   CLARENCE COTTMAN Title:   CHIEF EXECUTIVE OFFICER BUYER: SOUTHERN SAN
JOAQUIN PRODUCTION, LLC By:  

/s/ Todd Stevens

Name:   TODD STEVENS Title:   VICE PRESIDENT

 

50



--------------------------------------------------------------------------------

EXHIBIT A

THE LEASES

PLEITO CREEK FIELD

KERN COUNTY, CA

 

DOCUMENT NO.:   0206010333 LESSOR:   Petro Resources, Inc. LESSEE:   Pleito Oil
& Gas Corp. (POGC) LEASE DATE:   January 13, 2006 ASSIGNED:   POGC to Legacy
Energy, LLC August 31, 2006 DOCUMENT NO.:   0206218646 DOCUMENT NO.:  
0205154152 LESSOR:   Petro Resources, Inc. LESSEE:   Thomas L. Davis (Davis)
LEASE DATE:   April 26, 2005 ASSIGNED:   Davis to Legacy Energy, LLC August 31,
2006 DOCUMENT NO.:   0206218645 DOCUMENT NO.:   0208048232 LESSOR:   Vintage
Production California, LLC LESSEE:   Legacy Energy, Inc. LEASE DATE:   January
1, 2008

END OF EXHIBIT A

 

51



--------------------------------------------------------------------------------

EXHIBIT B

THE WELLS

 

WELL NAME

   API NUMBER   

FIELD

  

PROPERTY DESCRIPTION

   WORKING
INTEREST     NET
REVENUE
INTEREST  

PLEITO PRI FEE 1-35

   04029603650000    Pleito Creek    Section 35, T11N, R21W      100 %     
78.00 % 

PLEITO PRI FEE 2-35

   04029640930000    Pleito Creek    Section 35, T11N, R21W      100 %     
78.00 % 

PLEITO PRI FEE 20-35

   04029666950000    Pleito Creek    Section 35, T11N, R21W      100 %     
78.00 % 

PLEITO PRI FEE 21-35

   04029669570000    Pleito Creek    Section 35, T11N, R21W      100 %     
78.00 % 

PLEITO PRI FEE 22R-35

   04029669030000    Pleito Creek    Section 35, T11N, R21W      100 %     
78.00 % 

TEN WEST 1

   04029355070100    Pleito Creek    Section 35, T11N, R21W      100 %     
78.00 % 

TEN WEST 3

   04029355090001    Pleito Creek    Section 35, T11N, R21W      100 %     
78.00 % 

TEN WEST 5

   04029355110200    Pleito Creek    Section 35, T11N, R21W      100 %     
78.00 % 

TEN WEST 7

   04029355130100    Pleito Creek    Section 35, T11N, R21W      100 %     
78.00 % 

TEN WEST 12

   04029355170001    Pleito Creek    Section 35, T11N, R21W      100 %     
78.00 % 

TEN WEST 13

   04029355210000    Pleito Creek    Section 36, T11N, R21W      100 %     
78.00 % 

TEN WEST 16

   04029355200200    Pleito Creek    Section 35, T11N, R21W      100 %     
78.00 % 

TEN WEST H1

   04030335570100    Pleito Creek    Section 35, T11N, R21W      100 %     
78.00 % 

TEN WEST H2

   04030357400200    Pleito Creek    Section 35, T11N, R21W      100 %     
78.00 % 

TEN WEST H3

   04030357410000    Pleito Creek    Section 35, T11N, R21W      100 %     
78.00 % 

TEN WEST H4

   04030360200000    Pleito Creek    Section 35, T11N, R21W      100 %     
78.00 % 

TEN WEST H8

   04030367300300    Pleito Creek    Section 35, T11N, R21W      100 %     
78.00 % 

TEN WEST O2 (Olcese)

   04030360210000    Pleito Creek    Section 35, T11N, R21W      100 %     
75.00 % 

TEN WEST 23-35*

   04030438830000    Pleito Creek    Section 35, T11N, R21W      100 %     
75.00 % 

TEN WEST 24-35*

   04030439440000    Pleito Creek    Section 35, T11N, R21W      100 %     
75.00 % 

TEN WEST O1 (Injector)

   04030346490000    Pleito Creek    Section 35, T11N, R21W      100 %     
78.00 % 

TEN WEST IP1 (Injector)

   04030367310000    Pleito Creek    Section 35, T11N, R21W      100 %     
78.00 % 

Baseline**

             

 

* The net revenue interest on the Ten West 23-35 and 24-35 wells changes to
between 58% and 60% on each well when each individual well reaches cumulative
production of 100,000 barrels of oil.

** Baseline production pursuant to Article 5 of the Addendum to Oil and Gas
Lease dated January 13, 2006, between Pleito Oil & Gas Corp. and Petro
Resources, Inc. payable to mineral owner is 506.4 barrels of oil per month in
2012 and declines 5.5% each year thereafter. Also, in 2012 the net revenue on
Santa Margarita production is 82% on 256 barrels of oil per month declining by
5.5% per year. Santa Margarita production above 762.4 (506.4 + 256) barrels of
oil per month is at net revenue interest of 78%.

END OF EXHIBIT B

 

52



--------------------------------------------------------------------------------

EXHIBIT C

ALLOCATED VALUES

 

WELL NAME

  

API NUMBER

   WORKING
INTEREST     NET
REVENUE
INTEREST     ALLOCATED
VALUES  

PLEITO PRI FEE 1-35

   4029603650000      100 %      78.00 %    $ 500,000   

PLEITO PRI FEE 2-35

   4029640930000      100 %      78.00 %    $ 500,000   

PLEITO PRI FEE 20-35

   4029666950000      100 %      78.00 %    $ 2,030,569   

PLEITO PRI FEE 21-35

   4029669570000      100 %      78.00 %    $ 125,140   

PLEITO PRI FEE 22R-35

   4029669030000      100 %      78.00 %    $ 500,000   

TEN WEST 1

   4029355070100      100 %      78.00 %    $ 500,000   

TEN WEST 3

   4029355090001      100 %      78.00 %    $ 500,000   

TEN WEST 5

   4029355110200      100 %      78.00 %    $ 500,000   

TEN WEST 7

   4029355130100      100 %      78.00 %    $ 500,000   

TEN WEST 12

   4029355170001      100 %      78.00 %    $ 500,000   

TEN WEST 13

   4029355210000      100 %      78.00 %    $ 500,000   

TEN WEST 16

   4029355200200      100 %      78.00 %    $ 500,000   

TEN WEST H1

   4030335570100      100 %      78.00 %    $ 3,163,910   

TEN WEST H2

   4030357400200      100 %      78.00 %    $ 5,220,452   

TEN WEST H3

   4030357410000      100 %      78.00 %    $ 1,591,400   

TEN WEST H4

   4030360200000      100 %      78.00 %    $ 1,416,676   

TEN WEST H8

   4030367300300      100 %      78.00 %    $ 1,652,789   

TEN WEST O2 (Olcese)

   4030360210000      100 %      75.00 %    $ 1,560,705   

TEN WEST 23 -35

   4030438830000      100 %      75.00 %    $ 3,740,025   

TEN WEST 24 -35

   4030439440000      100 %      75.00 %    $ 198,335   

TEN WEST O1 (Injector)

   4030346490000      100 %      78.00 %    $ 1,000,000   

TEN WEST IP1 (Injector)

   4030367310000      100 %      78.00 %    $ 500,000              Total      $
27,200,000   

END OF EXHIBIT C

 

53



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AND BILL OF SALE

THIS ASSIGNMENT AND BILL OF SALE (the “Assignment”) effective as of 7:00 a.m.,
on April 12, 2012 (the “Effective Time”) is made by Legacy Energy, Inc., a
Delaware corporation (“Assignor”), whose address is 1160 Eugenia Place, Suite
100, Carpinteria, California, 93013 to Southern San Joaquin Production, LLC
(“Assignee”), whose address is 3629 American River Drive, Suite 205, Sacramento,
California, 95864.

ARTICLE I

GRANTING AND HABENDUM

For Ten Dollars ($10.00) and other good and valuable consideration, the receipt
and sufficient of which are hereby acknowledged, Assignor does hereby grant,
bargain sell, transfer, set out, assign and deliver unto Assignee, its
successors and assigns, effective for all purposes as of the Effective Time and
subject to the matters set forth herein, the Assets. The term “Assets” shall
mean all of Assignor’s right, title and interest in and to the following:

 

  (a) the leasehold estates in and to the oil, gas and mineral leases described
or referred to in Exhibit A attached hereto and made part hereof (the “Leases”)
and any royalty, net profit interests or overriding royalty interests in and to
the lands covered by the Leases, assignments and other documents of title
described or referred to in Exhibit A, all as more specifically described in
Exhibit A (collectively, the “Subject Interests,” or singularly, a “Subject
Interest”);

 

  (b) all rights incident to the Subject Interests, including, without
limitation, (i) all rights with respect to the use and occupation of the surface
of and the subsurface depths under the Subject Interests; (ii) all rights with
respect to any pooled, communitized or unitized acreage by virtue of any Subject
Interest being a part thereof, including all Hydrocarbon (as defined in
Subsection (d) of Section 1.02 in the Purchase and Sale Agreement referred to
hereinafter) production after the Effective Time attributable to the Subject
Interests or any such pool or unit allocated to any such Subject Interest;

 

  (c) to the extent assignable or transferable, all easements, rights-of-way,
surface leases, servitudes, permits, licenses, franchises and other estates or
similar rights and privileges directly related to or used solely in connection
with the Subject Interests (the “Easements”), including, without limitation, the
Easements described or referred to in Exhibit A;

 

54



--------------------------------------------------------------------------------

  (d) to the extent assignable or transferable, all personal property,
equipment, fixtures, inventory and improvements located on or used in connection
with the Subject Interests and the Easements or with the production, treatment,
sale, or disposal of oil, gas or other hydrocarbons (collectively,
“Hydrocarbons”), byproducts or waste produced therefrom or attributable thereto,
including, without limitation, all wells located on the lands covered by the
Subject Interests or on lands with which the Subject Interests may have been
pooled, communitized or unitized (whether producing, shut in or abandoned, and
whether for production, injection or disposal), including, without limitation,
the wells described in Exhibit B attached hereto and made part hereof, wellhead
equipment, pumps, pumping units, flowlines, gathering systems, piping, tanks,
buildings, treatment facilities, injection facilities, disposal facilities,
compression facilities, and other materials, supplies, equipment, facilities and
machinery (collectively, “Personal Property”);

 

  (e) to the extent assignable or transferable, all contracts, agreements and
other arrangements that directly relate to the Subject Interests, the Leases or
the Easements, including, without limitation, production sales contracts,
farmout agreements, operating agreements, service agreements and similar
arrangements (collectively, the “Contracts” described in Exhibit C attached
hereto and made part hereof;

 

  (f) all environmental and other governmental (whether federal, state, local or
tribal) certificates, consents, permits, licenses, orders, authorizations,
franchises and related instruments or rights relating to the ownership,
operation or use of the Subject Interests and Easements (the “Permits”);

 

  (g) to the extent assignable or transferable, all books, records, tax records
(other than income tax), files, muniments of title, reports and similar
documents and materials, including, without limitation, lease records, well
records, and division order records, well files, title records (including
abstracts of title, title opinions and memoranda, and title curative documents
related to the Assets), contracts and contract files, correspondence, that
relate to the foregoing interests in the possession of, and maintained by,
Seller (collectively, the “Records”);

 

  (h)

all geological and geophysical data relating to the Subject Interests, other
than such data which cannot be transferred without the consent of or payment to
any Third Party, and Seller has been unsuccessful in obtaining such consent
after making reasonable efforts. For purposes of this

 

55



--------------------------------------------------------------------------------

  Assignment, “Third Party” means any person or entity, governmental or
otherwise, other than Seller or Buyer, and their respective affiliates; the term
includes, but is not limited to, working interest owners, royalty owners, lease
operators, landowners, service contractors and governmental agencies; and

 

  (i) All partnership interests (tax, state law or otherwise) affecting any
Asset.

TO HAVE AND TO HOLD the Assets, together with all and singular the rights,
privileges, contracts and appurtenances, in any way appertaining or belonging
thereto, unto Assignee, its successors and assigns, forever, subject to the
matters set forth herein.

ARTICLE II

Special Warranty of Title and Disclaimers

Section 2.01. Special Warranty of Title. Assignor hereby agrees to warrant and
defend title to the Assets unto Assignee against every person, whomsoever
lawfully claiming or to claim the same or any part thereof, by, through or under
Assignor or its affiliates, but not otherwise; subject, however, to the
Permitted Encumbrances (as such term is defined in the Purchase Agreement
described below).

ARTICLE III

Miscellaneous

Section 3.01 Construction. The captions in this Assignment are for convenience
only and shall not be considered a part of or affect the construction or
interpretation of any provision of this Assignment. Assignor and Assignee
acknowledge that they have participated jointly in the negotiation and drafting
of this Assignment and as such they agree that if an ambiguity or question of
intent or interpretation arises hereunder, this Assignment shall not be
construed more strictly against one party than another on the grounds of
authorship.

Section 3.02 No Third Party Beneficiaries. Nothing in this Assignment shall
provide any benefit to any Third Party or entitle any Third Party to any claim,
cause of action, remedy or right of any kind, it being the intent of the parties
hereto that this Assignment shall otherwise not be construed as a Third Party
beneficiary contract.

Section 3.03 Assignment. This Assignment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

Section 3.04 Governing Law. This Assignment, other documents delivered pursuant
hereto and the legal relations between the parties hereto shall be governed and
construed in accordance with the laws of the State of California , without
giving effect to principles of conflicts of laws that would result in the
application of the laws of another jurisdiction.

 

56



--------------------------------------------------------------------------------

Section 3.05 Counterpart Execution. This Assignment may be executed in any
number of counterparts, and each counterpart hereof shall be effective as to
each party that executes the same whether or not all of such parties execute the
same counterpart. If counterparts of this Assignment are executed, the signature
pages from various counterparts may be combined into one composite instrument
for all purposes. All counterparts together shall constitute only one
Assignment, but each counterpart shall be considered an original.

Section 3.06 Recording. To facilitate the recording or filing of this
Assignment, the counterpart to be recorded in a given county may contain only
that portion of the exhibits that describes Assets located in that county. In
addition to filing this Assignment, the parties hereto shall execute and file
with the appropriate authorities, whether federal, state or local, all forms or
instruments required by applicable law to effectuate the conveyance contemplated
hereby. Said instruments shall be deemed to contain all of the exceptions,
reservations, rights, titles and privileges set forth herein as fully as though
the same were set forth in each such instrument. The interests conveyed by such
separate assignments are the same, and not in addition to the Assets conveyed
herein.

Section 3.07 Purchase Agreement. This Assignment is subject to all of the terms
and conditions of the Purchase and Sale Agreement dated                     , by
and between Assignor, Assignee and NiMin Energy Corp., as Parent.

IN WITNESS WHEREOF, this Assignment is execute y e parties on the date of their
respective acknowledgments below, but shall be effective for all purposes as of
the Effective Time.

 

ASSIGNOR:

LEGACY ENERGY, INC.

By:

 

 

Name

  Clarence Cottman

Title:

  Chief Executive Officer

PARENT:

NIMIN ENERGY CORP.

By:

 

 

Name:

  Clarence Cottmann

Title:

  Chief Executive Officer

 

57



--------------------------------------------------------------------------------

ASSIGNEE:

SOUTHERN SAN JOAQUIN PRODUCTION, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

58



--------------------------------------------------------------------------------

ACKNOWLEDGMENTS

STATE OF CALIFORNIA

COUNTY OF                     

On            , 2012, before me,                    , personally appeared
Clarence Cottman, the Chief Executive Officer of Legacy Energy, Inc., who proved
to me on the basis of satisfactory evidence to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his authorized capacity and that by his signature on the instrument
Legacy Energy, Inc. executed the instrument.

I certify under penalty of perjury under the laws of the State of California
that the foregoing paragraph is true and correct.

Witness my hand and official seal.

My commission expires:                    

 

 

NOTARY PUBLIC

 

59



--------------------------------------------------------------------------------

STATE OF CALIFORNIA

COUNTY OF                     

On            , 2012, before me,                    , personally appeared
Clarence Cottman, the Chief Executive Officer of NiMin Energy Corp., who proved
to me on the basis of satisfactory evidence to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his authorized capacity and that by his signature on the instrument
NiMin Energy Corp. executed the instrument.

I certify under penalty of perjury under the laws of the State of California
that the foregoing paragraph is true and correct.

Witness my hand and official seal.

My commission expires:                    

 

 

NOTARY PUBLIC

 

60



--------------------------------------------------------------------------------

STATE OF CALIFORNIA

COUNTY OF                     

On            , 2012, before me,                    , personally
appeared                    , the                    of Southern San Joaquin
Production, LLC, who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his authorized capacity and that by his
signature on the instrument Legacy Energy, Inc. executed the instrument.

I certify under penalty of perjury under the laws of the State of California
that the foregoing paragraph is true and correct.

Witness my hand and official seal.

My commission expires:                    

 

 

NOTARY PUBLIC

 

61



--------------------------------------------------------------------------------

EXHIBIT A

Attached to Assignment and Bill of Sale

THE LEASES

PLEITO CREEK FIELD

KERN COUNTY, CA

 

DOCUMENT NO.:    0206010333 LESSOR:    Petro Resources, Inc. LESSEE:    Pleito
Oil & Gas Corp. (POGC) LEASE DATE:    January 13, 2006 ASSIGNED:    POGC to
Legacy Energy, LLC August 31, 2006 DOCUMENT NO.:    0206218646 DOCUMENT NO.:   
0205154152 LESSOR:    Petro Resources, Inc. LESSEE:    Thomas L. Davis (Davis)
LEASE DATE:    April 26, 2005 ASSIGNED:    Davis to Legacy Energy, LLC August
31, 2006 DOCUMENT NO.:    0206218645 DOCUMENT NO.:    0208048232 LESSOR:   
Vintage Production California, LLC LESSEE:    Legacy Energy, Inc. LEASE DATE:   
January 1, 2008

END OF EXHIBIT A

 

62



--------------------------------------------------------------------------------

EXHIBIT B

TO ASSIGNMENT AND BILL OF SALE

THE WELLS

 

WELL NAME

 

API NUMBER

 

FIELD

 

PROPERTY

DESCRIPTION

PLEITO PRI FEE 1-35

  04029603650000   Pleito Creek   Section 35, T11N, R21W

PLEITO PRI FEE 2-35

  04029640930000   Pleito Creek   Section 35, T11N, R21W

PLEITO PRI FEE 20-35

  04029666950000   Pleito Creek   Section 35, T11N, R21W

PLEITO PRI FEE 21-35

  04029669570000   Pleito Creek   Section 35, T11N, R21W

PLEITO PRI FEE 22R-35

  04029669030000   Pleito Creek   Section 35, T11N, R21W

TEN WEST 1

  04029355070100   Pleito Creek   Section 35, T11N, R21W

TEN WEST 3

  04029355090001   Pleito Creek   Section 35, T11N, R21W

TEN WEST 5

  04029355110200   Pleito Creek   Section 35, T11N, R21W

TEN WEST 7

  04029355130100   Pleito Creek   Section 35, T11N, R21W

TEN WEST 12

  04029355170001   Pleito Creek   Section 35, T11N, R21W

TEN WEST 13

  04029355210000   Pleito Creek   Section 36, T11N, R21W

TEN WEST 16

  04029355200200   Pleito Creek   Section 35, T11N, R21W

TEN WEST H1

  04030335570100   Pleito Creek   Section 35, T11N, R21W

TEN WEST H2

  04030357400200   Pleito Creek   Section 35, T11N, R21W

TEN WEST H3

  04030357410000   Pleito Creek   Section 35, T11N, R21W

TEN WEST H4

  04030360200000   Pleito Creek   Section 35, T11N, R21W

TEN WEST H8

  04030367300300   Pleito Creek   Section 35, T11N, R21W

TEN WEST O2 (Olcese)

  04030360210000   Pleito Creek   Section 35, T11N, R21W

TEN WEST 23-35

  04030438830000   Pleito Creek   Section 35, T11N, R21W

TEN WEST 24-35

  04030439440000   Pleito Creek   Section 35, T11N, R21W

TEN WEST O1 (Injector)

  04030346490000   Pleito Creek   Section 35, T11N, R21W

TEN WEST IP1 (Injector)

  04030367310000   Pleito Creek   Section 35, T11N, R21W

END OF EXHIBIT B

 

63



--------------------------------------------------------------------------------

EXHIBIT C

ATTACHED TO ASSIGNMENT AND BILL OF SALE

CONTRACTS

PLEITO CREEK FIELD

KERN COUNTY, CA

1. Purchase and Sale Agreement dated August 31, 2006, by and between Legacy
Energy, LLC, as Purchaser and Pleito Oil & Gas Corporation, as Seller.

2. Agreement dated May 25, 2007, by and between Legacy Energy, LLC and The
Wildlands Conservancy.

3. Assignment of Compensatory Royalty and Pass Through Agreement dated
November 1, 2011 by and between Legacy Energy, Inc. and Petro Resources, Inc.
Recorded November 30, 2011, Document Number 0211157222 of the official records
of Kern County, California.

4. Crude Oil Purchase Contract – Outright crude oil purchase contract dated
March 1, 2007 by and between Legacy Energy, LLC, as seller and Plains Marketing,
L.P., as purchaser.

5. Crude Oil Purchase Contract Amendment – Outright crude oil purchase contract
amendment dated January 1, 2008 by and between Legacy Energy, LLC, as seller and
Plains Marketing, L.P., as purchaser.

6. Crude Oil Purchase Contract Amendment – Outright crude oil purchase contract
amendment dated January 1, 2009 by and between Legacy Energy, LLC, as seller and
Plains Marketing, L.P., as purchaser.

7. Crude Oil Purchase Contract Amendment – Outright crude oil purchase contract
amendment dated August 1, 2009 by and between Legacy Energy, LLC, as seller and
Plains Marketing, L.P., as purchaser.

8. Crude Oil Purchase Contract Amendment – Outright crude oil purchase contract
amendment dated January 1, 2011 by and between Legacy Energy, LLC, as seller and
Plains Marketing, L.P., as purchaser.

9. Crude Oil Purchase Contract Amendment – Outright crude oil purchase contract
amendment dated August 1, 2011 by and between Legacy Energy, LLC, as seller and
Plains Marketing, L.P., as purchaser.

 

64



--------------------------------------------------------------------------------

10. Crude Oil Sale Contract and Netting Agreement – Outright crude oil sale
contract dated January 1, 2011 by and between Legacy Energy, LLC, as purchaser
and Plains Marketing, L.P., as seller.

11. Product Agreement between BOC Gases and Legacy Energy dated January 7, 2008.

END OF SCHEDULE EXHIBIT C

 

65



--------------------------------------------------------------------------------

EXHIBIT E

Non-Foreign Affidavit

STATE OF CALIFORNIA

COUNTY OF                    

LEGACY ENERGY, INC. (“Transferor”) hereby certifies as follows:

 

  1. Transferor is not a foreign corporation, foreign partnership, foreign trust
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

 

  2. Transferor’s US Employer ID Number is:                    ;

 

  3. Transferor’s office address is 1160 Eugenia Place, Suite 100, Carpinteria
CA 93013.

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine.

Under penalty of perjury, the undersigned, in his capacity set forth below,
hereby declares that he has examined this certification and to the best of his
knowledge and belief it is true correct and complete, and the undersigned
further declares that he has authority to sign this document in such capacity.

EXECUTED this    day of        , 2012.

 

TRANSFEROR:

 

LEGACY ENERGY, INC.

 

By: Name: Title:

 

66



--------------------------------------------------------------------------------

STATE OF CALIFORNIA

COUNTY OF                    

On            , 2012, before me,                    , personally
appeared                    , the                    of Legacy Energy, Inc., who
proved to me on the basis of satisfactory evidence to be the person whose name
is subscribed to the within instrument and acknowledged to me that he executed
the same in his authorized capacity and that by his signature on the instrument
Legacy Energy, Inc. executed the instrument.

I certify under penalty of perjury under the laws of the State of California
that the foregoing paragraph is true and correct.

Witness my hand and official seal.

My commission expires:                    

 

 

NOTARY PUBLIC

END OF EXHIBIT E

 

67



--------------------------------------------------------------------------------

EXHIBIT F

California Form 593-C

 

68



--------------------------------------------------------------------------------

EXHIBIT G

AGREEMENT AND GENERAL RELEASE

1. This Agreement and General Release (this “Agreement”) and one time lump sum
payment, as is set forth more fully in paragraph 2, is being offered to all
current Employees of Legacy Energy, Inc. (the “Company”) following the
consummation of the purchase of the California assets the Company (“Closing”)
with Southern San Joaquin Production, LLC or its parent, affiliate or subsidiary
corporations (collectively “San Joaquin”).

2. Subject to the last sentence of this Section 2, and conditioned on and
effective upon the Closing, by signing this Agreement, and in consideration for
receiving a single lump-sum payment equal to $        pursuant to the [NAME OF
PLAN OR AGREEMENT] effective as of [DATE], [together with the schedules and
exhibits attached thereto,] and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, I absolutely and
forever release and discharge the Company, San Joaquin and their respective past
and present parent corporations, subsidiaries, affiliated corporations, and
partners, and each of their shareholders, officers, directors, employees,
agents, representatives, insurance carriers, benefit plans, fiduciaries and
attorneys (collectively “Released Parties”), with respect to and from any
claims, demands, damages, losses, liabilities, debts, judgments, obligations,
accounts, causes of action or claims for attorneys’ fees (collectively “Claims”)
that I have, or anyone claiming for me might have, or claim to have, for or as a
result of my application for employment, employment or termination of employment
with the Company or San Joaquin. These claims include, but are not limited to,
any act or omission relating to or arising out of my application for employment,
employment, benefits or other terms of employment, under any employment
agreement, employment law or any California, or other state, municipal, or
Federal constitution, statute, regulation or ordinance, order or common law,
including without limitation, Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991; the Civil Rights Act of 1866, as amended;
the Equal Pay Act, as amended; the Age Discrimination in Employment Act of 1967,
as amended; the Employee Retirement Income Security Act of 1974, as amended; the
Americans with Disabilities Act; the Family and Medical Leave Act of 1993;
United States Executive Orders 11246 and 11375; the California Fair Employment
and Housing Act, California Government Code Section 12900 et seq.; the
California Labor Code; the UNRUH Civil Rights Act, as amended; California Civil
Code Section 51 et. seq.; the Regulation of the Office of Federal Contract
Compliance Program, as amended; the Rehabilitation Act of 1973, as amended; the
Worker Adjustment Retraining and Notification Act; or any claims based on
misrepresentation, fraud, an accounting, wrongful or constructive discharge,
breach of privacy, retaliation, breach of covenant of good faith and fair
dealing, violation of public policy, defamation, negligent or intentional
infliction of emotional distress, discrimination on any basis prohibited by
statute, common law, ordinance or public policy, loss of consortium, negligence,
interference with business opportunity or with contracts, breach of fiduciary
duty, unfair insurance practices or any other federal, state or local civil
rights, employee benefit, labor contract, tort, or common law arising out of or
related to any act or

 

69



--------------------------------------------------------------------------------

omission occurring before this Agreement is executed. I further understand that
I am waiving only those claims that I have or believe I might have as of the
date I sign this Agreement, and not any claims that might arise in the future. I
do not release or waive my right to enforce the terms of this Agreement, nor
does this Agreement limit my right to file a charge or participate in an
investigation or proceeding conducted by any federal, state or local government
agency. Notwithstanding anything to the contrary set forth herein, (a) I am not
releasing or discharging any Released Party, and shall retain all of my rights
to defend myself against any other Person, with respect to any Claim relating to
the Company or any of its subsidiaries or otherwise that is brought against me,
and I shall retain all of my rights to cross-claim or to counterclaim against
the Company or any of its subsidiaries with respect to any such Claim and (b) I
am not releasing or discharging any Released Party or waiving any of my rights
with respect to (i) indemnification and coverage under the Company’s and its
subsidiaries’ respective organizational and governing documents, indemnification
agreements or undertakings and related agreements in effect on the date hereof,
[and (ii) coverage under the Company’s and its subsidiaries’ respective
director’s and officer’s liability insurance policies in effect on the date
hereof]. Nothing herein is intended to release claims that cannot be released as
a matter of law.

3. As part of the general release of claims under this Agreement, I expressly
waive all of my rights under Section 1542 of the California Civil Code or any
comparable applicable law in any jurisdiction. Section 1542 of the California
Civil Code states:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor.”

I understand and agree that I may hereafter discover claims or facts in addition
to or different from those which I now know or believe to be true with respect
to the subject matters of this Agreement, but that it is nevertheless my
intention by signing this Agreement to fully, finally and forever release any
and all claims whether now known or unknown, suspected or unsuspected, which now
exist, may exist, or previously have existed as set forth above.

4. ADEA Release

I acknowledge and agree that this Agreement includes a waiver and release of all
claims which I have or may have under the Age Discrimination in Employment Act
of 1967, as amended (“ADEA”). The following terms and conditions apply to and
are part of the waiver and release of ADEA claims under this Agreement.

The waiver and release of claims under the ADEA contained in this Agreement does
not cover rights or claims that may arise after the date on which I sign this
Agreement. I have been advised in writing to consult with an attorney prior to
signing this Agreement. I further acknowledge that I have been given at least
forty-five (45) days to consider signing this Agreement, and I may voluntarily
choose to execute the Agreement before the end of forty-five (45) day period. I
also understand that I will have seven (7) days after I sign this Agreement

 

70



--------------------------------------------------------------------------------

during which I can revoke my signature and cancel the Agreement for any reason,
and this Agreement shall not become effective or enforceable until after this
revocation period has expired. If I wish to revoke this Agreement, I must
provide written notification of my revocation before the expiration of the
above-referenced seven-day period to [insert name, address, phone and facsimile
information]. I hereby acknowledge and agree that I am knowingly and voluntarily
waiving and releasing my rights and claims only in exchange for consideration
(something of value) in addition to anything of value to which I am already
entitled.

I agree and acknowledge that I have been provided along with this release, all
necessary information in compliance with Section 7(f)(1)(H) of the Older Workers
Benefit Protection Act.

5. Should any part of this Agreement, with the exception of the releases and
related provisions embodied in Paragraphs 2, 3 and 4 be declared or determined
by any Court or other tribunal of appropriate jurisdiction to be invalid or
unenforceable, any such invalid or unenforceable part, term or provision shall
be stricken and severed from this Agreement and all other terms of the Agreement
shall remain in full force and effect to the fullest extent permitted by law.
The releases and related provisions embodied in Paragraphs 2, 3 and 4 are the
essence of this Agreement and should any of these paragraphs be deemed invalid
or unenforceable, this Agreement shall be null and void.

6. I understand and agree that I will not divulge to any person, nor use to the
detriment of the Company and San Joaquin and their respective past and present
parent corporations, subsidiaries, any confidential information or trade secrets
obtained during my employment. The Company and San Joaquin acknowledge that I
may retain mental impressions of such confidential information and that I may,
now or in the future, be working on other projects, whether or not related to
the oil and gas interests owned by the Company. Consequently, notwithstanding
anything in this Agreement, the Company and San Joaquin agree that I shall not
be precluded from working on such other projects because of the retained mental
impressions of such confidential information.

7. My failure or the failure of the Released Parties to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver thereof or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

8. Nothing in this Agreement constitutes an admission by the Released Parties as
to the violation of any law, or breach of any duty, contract or agreement,
express or implied.

9. This Agreement shall be governed by, and construed in accordance with, the
laws of the state of California, without giving effect to any choice of law
rules or principles thereof.

10. This Agreement shall be binding upon my heirs, executors, and assigns.

11. I agree that, except for (a) existing confidentiality, trade secret and
patent obligations owed by me to the Company and/or its past or present
affiliate or subsidiary corporations, which obligations of mine shall remain in
full force and effect, and (b) prior releases I have executed in favor of any or
all of the Released Parties, which releases by me shall remain in full force and
effect and may be enforced by the Released Parties in addition to the

 

71



--------------------------------------------------------------------------------

releases I have made in this Agreement, this Agreement is the entire agreement
between the Company and me and supersedes all prior and contemporaneous
negotiations, representations, understandings or agreements (whether oral or
written) between the Company and/or its past or present affiliate or subsidiary
corporations and me. Once this Agreement becomes effective, its terms can only
be altered, revoked or rescinded with the express written agreement of the
parties.

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT, THAT I UNDERSTAND ALL
OF ITS TERMS, AND THAT I AM ENTERING INTO THIS AGREEMENT VOLUNTARILY.

 

 

  

 

Employee    Date LEGACY ENERGY, INC. By:  

 

Name:  

 

Title:  

 

Date:  

 

 

72



--------------------------------------------------------------------------------

ELECTION TO EXECUTE EARLY

I,                    , understand that I have at least forty-five (45) days to
consider and execute this Agreement. After careful consideration and/or
consultation with counsel, however, I have freely and voluntarily elected to
execute the Agreement before expiration of the forty-five (45) day period.

 

 

  

 

Employee

  

Date

 

73



--------------------------------------------------------------------------------

EXHIBIT H

ESCROW AGREEMENT

This Agreement made effective as of the    day of            , 2012.

AMONG:

SOUTHERN SAN JOAQUIN PRODUCTION, LLC, a limited liability company formed
pursuant to the laws of the State of Delaware, U.S.A. (hereinafter referred to
as the “Buyer”)

OF THE FIRST PART

AND

LEGACY ENERGY, INC., a body corporate incorporated pursuant to the laws of the
State of Delaware, U.S.A. (hereinafter referred to as the “Seller”)

OF THE SECOND PART

AND

BURNET, DUCKWORTH & PALMER LLP, a limited liability partnership with offices in
the City of Calgary in the Province of Alberta (hereinafter referred to as the
“Escrow Agent”)

OF THE THIRD PART

WHEREAS the Buyer, the Seller and NiMin Energy Corp. (hereinafter referred to as
the “Parent”), the owner of all of the outstanding shares of the Seller, have
entered into a Purchase and Sale Agreement (the “Purchase Agreement”), dated as
of the date hereof pursuant to which the Buyer is purchasing the Assets (as
described and defined in the Purchase Agreement) from the Seller.

AND WHEREAS pursuant to the Purchase Agreement, a certain portion of the
Purchase Price payable to the Seller is to be deposited in escrow, subject to
the terms and conditions of the Purchase Agreement and this Escrow Agreement.

AND WHEREAS the Escrow Agent has agreed to hold the Escrow Funds (as hereinafter
defined) and disburse and apply the same in accordance with the terms and
conditions of this Escrow Agreement.

NOW THEREFORE, in consideration of the promises and the mutual agreements
expressed herein and in the Purchase Agreement, the Parties agree as follows:

DEFINED TERMS

Unless otherwise defined herein, all capitalized terms used herein shall have
the meanings attributed to them in the Purchase Agreement.

 

74



--------------------------------------------------------------------------------

APPOINTMENT OF ESCROW AGENT

The Buyer and the Seller hereby appoint the Escrow Agent to serve as escrow
agent hereunder and the Escrow Agent hereby accepts such appointment and agrees
to act as Escrow Agent hereunder and to accept, hold and distribute the Escrow
Funds in accordance with and subject to the terms and conditions hereof.

DEPOSIT OF ESCROW FUNDS AND DISBURSEMENT FUNDS

Pursuant to Section 14.06 of the Purchase Agreement, Buyer has deposited with
the Escrow Agent, the sum of Three Million (US) Dollars (US$3,000,000) (the
“Escrow Deposit”). The Escrow Agent hereby acknowledges receipt of the Escrow
Deposit.

The Escrow Deposit and any income earned thereon are referred to herein
collectively as the “Escrow Funds”.

The Escrow Agent shall maintain a separate account for the Seller (the “Escrow
Account”) for the Escrow Funds.

INVESTMENTS

During the term of this Agreement, the Escrow Funds shall be invested in a money
market deposit account or a successor or similar investment, unless the Escrow
Agent is otherwise jointly instructed in writing by the Parties. Instructions to
make any other investment (the “Alternative Investment”) must be in writing
executed by both the Buyer and the Seller and shall specify the type and
identity of the investments to be purchased and/or sold. The Parties recognize
and agree that the Escrow Agent will not provide supervision, recommendations or
advice relating to either the investment of moneys held in the Escrow Funds or
the purchase, sale, retention or other disposition of any investment described
herein. The Escrow Agent shall not have any liability for any loss sustained as
a result of any investment in an investment made pursuant to the joint written
instruction by the Parties or as a result of any liquidation of any investment
prior to its maturity or for the failure of the Parties to give the Escrow Agent
such joint written instructions to invest or reinvest the Escrow Funds. The
Escrow Agent shall have the right to liquidate any investments held in order to
provide funds necessary to make required payments under this Agreement.

All earnings, dividends or other property (including securities) received in
connection with the Escrow Funds (the “Escrow Earnings”), if any, shall be
converted into cash and invested as provided in this Article 4. If the Escrow
Agent has invested the Escrow Funds, the Escrow

 

75



--------------------------------------------------------------------------------

Agent shall supply a written statement to the Buyer and the Seller monthly,
listing all transactions with respect to the Escrow Funds during each such
period and showing the balance remaining in the Escrow Account at such time.

The Escrow Agent shall not be held liable for any losses incurred in the
investments of any funds in Authorized Investments provided that the Escrow
Agent is not grossly negligent or does not act in, with wilful misconduct or in
bad faith in connection with such investments.

APPLICATION OF ESCROW FUNDS TO CLAIMS OF PURCHASER

If the Buyer claims that it is entitled to payments under Article XIV of the
Purchase Agreement, or in connection with the transactions contemplated thereby
at any time when funds remain in escrow, the Buyer may deliver written notice as
provided in Article 10 hereof (any notice from the Buyer under this Article 5
shall be referred to as a “Release Notice”) to the Seller and the Escrow Agent
setting forth the amount claimed (the “Claimed Amount”), and the facts giving
rise to such Claimed Amount and demanding that the Claimed Amount be paid to the
Buyer from the Escrow Funds. The Claimed Amount including any Escrow Earnings
thereon shall be paid by the Escrow Agent out of the Escrow Funds to or at the
direction of the Buyer in accordance with the Release Notice unless the Seller
disputes the validity or amount of such claim by notifying Buyer and the Escrow
Agent in writing, containing a description in reasonable detail of the basis for
the dispute and the amount in dispute (a “Dispute Notice”), within Twenty
(20) days after the Buyer’s Release Notice is delivered to the Seller. If a
Dispute Notice has not been delivered to the Buyer and the Escrow Agent within
the required twenty (20) day period, the Escrow Agent shall promptly disburse
from the Escrow Account to or at the direction of the Buyer the portion of the
Escrow Funds set forth in the Release Notice, including any Escrow Earnings
thereon.

In the event that a Dispute Notice has been provided by the Seller to the Buyer
and the Escrow Agent within the required twenty (20) day period, the Escrow
Agent shall distribute promptly to or at the direction of the Buyer the
undisputed portion (if any) of the amount set forth in the Release Notice,
including any Escrow Earnings thereon, and withhold the amount in dispute (the
“Disputed Amount”), which amount shall be resolved in accordance with this
Section 5.02. Unless otherwise specified in the Dispute Notice, any such
undisputed amounts shall be withdrawn from the Escrow Account as described in
the Release Notice. The Disputed Amount shall be held by the Escrow Agent in
accordance with the terms hereof until the earlier to occur of the following:

the Seller and the Buyer jointly direct the disbursement of the Disputed Amount
by delivering written instruction to the Escrow Agent; or

the Escrow Agent receives a copy of a final, non-appealable Judgment or Order of
a Court of competent jurisdiction (a “Directive”) with respect to the Disputed
Amount (which Judgment or Order shall also be delivered by the Buyer to the
Seller or by the Seller to the Buyer, as the case may be). Upon receipt of such
instructions or Directive, or as promptly as practicable but in no event more
than fifteen (15) days after receipt of such instructions or Directive, the
Escrow Agent

 

76



--------------------------------------------------------------------------------

shall disburse or continue to hold (as the case may be) the Disputed Amount
including any Escrow Earnings thereon, as required by such instructions or
Directive, as the case may be. Unless otherwise specified in such instructions
or Directive, any amounts disbursed pursuant to such instructions or Directive
shall be withdrawn from the Escrow Account of the Seller as described in the
Release Notice relating thereto.

DISTRIBUTION OF ESCROW FUNDS TO THE SELLER

Promptly following the sixth (6) month anniversary of the date hereof (the
“Release Date”), the Buyer and the Seller shall deliver a notice to the Escrow
Agent as provided in Article 10 hereof directing the Escrow Agent to release to
the Seller or the account(s) designated by the Seller any Escrow Funds in excess
of the sum of an amount equal to all Disputed Amounts outstanding on the Release
Date which have not been resolved in accordance with Article 5, plus (ii) all
Claimed Amounts that have not then been paid to the Buyer or disputed by the
Seller in accordance with Article 5 hereof, plus (iii) Escrow Earnings on the
amounts in (i) and (ii). Following the resolution of any Disputed Amounts in
accordance with Article 5 hereof, the Escrow Agent shall disburse the Disputed
Amounts as provided in the Directive or in written instructions from the Buyer
and the Seller.

In the event that the Seller or Parent has outstanding and unpaid obligations to
the Buyer pursuant to Article XIV of the Purchase Agreement equal to or
exceeding the Escrow Funds, on the six (6) month anniversary of the date hereof,
the Escrow Agent shall, ten (10) Business Days prior to such delivery, notify
the Seller that it intends to transmit the Escrow Funds to the Buyer.

CERTAIN COVENANTS

The Buyer and the Seller hereby agree that all taxes payable with respect to the
Escrow Earnings shall be the responsibility of the Seller as the Party entitled
to such Escrow Earnings. The Buyer and the Seller agree that the Escrow Agent
shall report the Escrow Earnings to the Seller on the appropriate tax forms and,
to the extent required by the applicable law, withhold the appropriate tax.
Seller agrees that it will use reasonable efforts to timely provide to the
Escrow Agent all documents and information necessary to satisfy the reporting
obligations with respect to the Escrow Earnings (or the aggregate amount
includible in gross income of the Seller), the name, address and social
insurance number or business number of the Seller, and such other information as
required by the tax forms.

JOINT WRITTEN INSTRUCTIONS AND DIRECTIONS; DISBURSEMENTS

Notwithstanding any other provisions of this Escrow Agreement, the Escrow Agent
shall deal with the Escrow Funds, or any part thereof, at any time in accordance
with any directions given in an undisputed Release Notice or jointly given in
writing by the Buyer and the Seller to the Escrow Agent or in a Directive. The
Parties agree that all disbursements required to be made

 

77



--------------------------------------------------------------------------------

hereunder shall be made, in the case of the Seller, by the Seller by wire
transfer of immediately available funds and in the case of the Buyer, to or at
the direction of the Buyer by wire transfer of immediately available funds in
accordance with the wire transfer instructions specified in the notice directing
the Escrow Agent to make such disbursement.

PROVISIONS CONCERNING THE ESCROW AGENT

This Escrow Agreement sets forth, exclusively, the duties of the Escrow Agent
and no additional duties or obligations shall be inferred herefrom or implied
hereby.

The Escrow Agent shall not be responsible for the validity of any documents or
other property delivered to it pursuant hereto, may act and rely conclusively
upon any instrument or signature believed by it to be genuine and may assume
that any person purporting to give any notice or instructions hereunder,
believed by the Escrow Agent to be authorized, has been duly authorized to do
so.

The Escrow Agent shall not be liable for any error of judgment, or for any act
done or step taken or omitted by it in good faith, or for any mistake of fact or
law, or for anything which it may in good faith do or refrain from doing in
connection herewith, except to the extent that any act or omission constitutes
gross negligence or wilful misconduct. In no event shall the Escrow Agent be
liable for special, indirect or consequential loss or damage of any kind
whatsoever (including, but not limited to, lost profits), even if the Escrow
Agent has been advised of such loss or damage and regardless of the form of
action.

The Escrow Agent shall have the right to perform any of its duties hereunder
through agents, attorneys, custodians or nominees, and shall not be responsible
for the misconduct or negligence of such agents, attorneys, custodians and
nominees appointed by it, provided that the Escrow Agent has used due care in
the selection and oversight of such persons.

The Escrow Agent may consult with, and obtain advice from, legal counsel in the
event of any dispute or question as to the construction of any of the provisions
hereof or its duties hereunder, and it shall incur no liability and shall be
fully protected in acting in good faith in accordance with the advice of such
counsel.

The Escrow Agent shall not be bound by any modification of this Escrow Agreement
unless it shall have specifically consented thereto in writing.

The Escrow Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Escrow Agent (including but not limited to
any act or provision of any present or future law or regulation or governmental
authority, any act of God or war, or the unavailability of any wire or
communication facility).

The Seller shall upon demand pay to the Escrow Agent One Hundred Percent
(100%) of the amount of all reasonable expenses, including the reasonable fees
and expenses of counsel, which the Escrow Agent may incur, and its normal fees
for all services rendered (which unless otherwise agreed in writing shall be as
described in Schedule A), in each case in connection

 

78



--------------------------------------------------------------------------------

with the discharge of its duties, and the exercise or enforcement of the rights
of the Parties hereunder. The Escrow Agent may deduct any unpaid fees from the
Escrow Funds. In the event the Escrow Agent deducts any unpaid fees for which
Seller is responsible hereunder from the Escrow Funds, the Seller shall promptly
deposit into the Escrow Account Seller’s portion of such unpaid fees.

The Escrow Agent may resign by giving written notice in writing to the Buyer and
the Seller of such resignation, specifying a date which such resignation shall
take effect, which shall in no event be earlier than sixty (60) days after the
giving of such notice, and shall be discharged from its duties and obligations
upon the appointment of a successor Escrow Agent as hereafter provided and the
delivery to such successor of the Escrow Funds. Immediately upon receipt of such
notice, the Buyer and the Seller shall appoint a successor Escrow Agent who
shall be mutually acceptable to them. Any such successor Escrow Agent shall
deliver to the Buyer and the Seller and to the resigning Escrow Agent a written
instrument accepting such appointment hereunder, and thereupon it shall succeed
to all the rights and duties of the Escrow Agent hereunder, and shall be
entitled to receive the Escrow Funds. In the event that a successor Escrow Agent
shall not be so appointed by the date of resignation specified by the Escrow
Agent, the Escrow Agent shall have the right to appoint as a successor Escrow
Agent any national bank, and the Parties hereto agree to accept any such
successor Escrow Agent appointed by the Escrow Agent.

In the event of any dispute between the Buyer and the Seller, or between the
Escrow Agent and any one or more of the other Parties hereto, with regard to the
Escrow Agent or its duties, or any other matter concerning the disposition of
the Escrow Funds or in the event that the Escrow Agent, in good faith, is in
doubt as to what action it should take hereunder, the Escrow Agent may deposit
the Escrow Funds with any Court in the Province of Alberta, Canada pending the
decision of such Court, and the Escrow Agent shall be entitled to refrain from
action pending, and rely upon, the decision of such Court. The rights of the
Escrow Agent under this Section 9.10 are cumulative of all other rights which it
may have by law or otherwise.

The Parties (other than the Escrow Agent) hereby agree to jointly and severally
indemnify the Escrow Agent, its officers, directors, agents and employees from
and against any loss, liability or expense reasonably incurred, without gross
negligence, willful misconduct or bad faith on its part, arising out of or in
connection with the Escrow Agreement, including the expense of defending itself
against any claim or liability arising therefrom. Any payment required to be
made pursuant to this Section 9.11 shall be paid first from the Escrow Fund, to
the extent funds remain on deposit therein. The Escrow Agent shall not be
required to give any bond or surety or report to any court despite any statute,
custom or rule to the contrary. Notwithstanding the foregoing, the Buyer and the
Seller (jointly and severally) agree that any payment required to be made
pursuant to this Section 9.11 shall be paid Fifty Percent (50%) by the Buyer and
Fifty Percent (50%) by the Seller. The Escrow Agent may deduct any unpaid
amounts from the Escrow Funds. In the event Escrow Agent deducts any unpaid
amounts for which the Buyer is responsible under this Section 9.11 from the
Escrow Funds, the Buyer shall promptly deposit into the Escrow Account, the
Buyer’s portion of such unpaid amounts and in the event Escrow Agent deducts any
unpaid amounts for which the Seller is responsible hereunder from the Escrow
Funds, the Seller shall promptly deposit into the Escrow Account an amount equal
to that portion of such unpaid amounts. The indemnification set forth herein
shall survive the termination of this Agreement and the resignation or removal
of the Escrow Agent.

 

79



--------------------------------------------------------------------------------

The Buyer and the Seller together may terminate the appointment of the Escrow
Agent hereunder upon written notice specifying the date upon which such
termination shall take effect. In the event of such termination, the Buyer and
the Seller shall before the date of such termination jointly appoint a successor
Escrow Agent, and the Escrow Agent shall deliver the remaining Escrow Funds to
such successor Escrow Agent.

The Escrow Agent agrees to accept and act upon instructions or directions
pursuant to this Agreement sent by unsecured e-mail, facsimile transmission or
other similar unsecured electronic methods, provided, however, that each of the
other parties hereto desiring to provide such directions shall provide to the
Escrow Agent an incumbency certificate listing persons with authority to act
hereunder, which incumbency certificate shall be amended whenever a person is to
be added or deleted from the listing. If the Buyer or the Seller elect to give
the Escrow Agent e-mail or facsimile instructions (or instructions by a similar
electronic method) and the Escrow Agent in its discretion elects to act upon
such instructions, the Escrow Agent’s understanding of such instructions shall
be deemed controlling. The Escrow Agent shall not be liable for any losses,
costs or expenses arising directly or indirectly from the Escrow Agent’s
reliance upon and compliance with such instructions notwithstanding such
instructions conflict or are inconsistent with a subsequent written instruction.
The Buyer or the Seller, as the case may be, agrees to assume all risks arising
out of the use of such electronic methods to submit instructions and directions
to the Escrow Agent, including without limitation the risk of the Escrow Agent
acting on unauthorized instructions, and the risk or interception and misuse by
third parties.

NOTICES AND WRITTEN DIRECTIONS

All notices, requests, demands, and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given and made upon being delivered either by courier or fax delivery to the
Party for whom it is intended, provided that a copy thereof is deposited,
postage prepaid, certified or registered mail, return receipt requested, in the
Canadian mail, bearing the address shown in this Article 10 for, or such other
address as may be designated in writing hereafter by, such Party:

if to Seller:

LEGACY ENERGY, INC.

1160 Eugenia Place, Suite 100

Carpinteria CA 93013

Attention: Clarance Cottman

Phone: 805-566-2900

Fax: 805-566-2917

 

80



--------------------------------------------------------------------------------

If to the Buyer:

SOUTHERN SAN JOAQUIN PRODUCTION, LLC

c/o Day Carter & Murphy LLP

3620 American River Drive, Suite 205

Sacramento, CA 95864

Attention: Sean B. Murphy

Phone: (916) 570-2500

Fax: (916) 570-2525

If to the Escrow Agent:

BURNET, DUCKWORTH & PALMER LLP

2400, 525 8th Avenue S.W.

Calgary, Alberta, Canada, T2P 1G1

Attention: John H. Cuthbertson

Phone: (403) 260-0305

Fax: (403) 260-5744

TRANSFER OF INTERESTS; ASSIGNMENT

Except for an assignment of this Agreement by Seller to Parent, the interests of
the Buyer or the Seller in the Escrow Funds and the rights and obligations of
the Parties hereunder may not be transferred except by operation of law, and
will not be represented by any certificate or instrument. Seller may assign its
rights and obligations under this Agreement to Parent without the prior consent
of Buyer and/or Escrow Agent. Neither the Buyer nor the Seller shall be entitled
to withdraw the Escrow Funds except as provided hereunder or to substitute any
other property therefor.

COUNTERPARTS

Counterpart copies of this Escrow Agreement may be signed by all Parties and
signature pages exchanged by fax or otherwise. The Parties intend that
counterpart copies signed and exchanged as provided in the preceding sentence
shall be fully binding. Counterpart originals of this Escrow Agreement shall be
exchanged registered mail or express service at the earliest reasonable date
following the exchange of signature pages by fax.

AMENDMENT; WAIVER

No modification, amendment or waiver of any provision of this Escrow Agreement
will be effective unless such modification, amendment or waiver is approved in
writing by the Buyer, the Seller and the Escrow Agent. The failure of any Party
to enforce any of the provisions of this Escrow Agreement will in no way be
construed as a waiver of such provisions and will not affect the right of such
Party thereafter to enforce each and every provision of this Escrow Agreement in
accordance with its terms.

 

81



--------------------------------------------------------------------------------

BINDING EFFECT; ASSIGNMENT

This Escrow Agreement shall be binding upon and inure to the benefit of the
respective successors and permitted assigns of the Parties hereto.

HEADINGS

The headings of the various sections of this Escrow Agreement have been inserted
for convenience of reference only and shall not be deemed to be a part of this
Escrow Agreement.

SEVERABILITY

If any provision of this Escrow Agreement shall be determined to be illegal or
unenforceable, the remaining provisions of this Escrow Agreement shall remain in
full force and effect, and this Escrow Agreement shall be construed as if the
illegal or unenforceable provision were not a part hereof, so long as the
remaining provisions of this Escrow Agreement shall be sufficient to carry out
the overall intent of the Parties as expressed herein.

GOVERNING LAW

This Escrow Agreement shall be governed by and construed in accordance with the
laws of the Province of Alberta, Canada without regard to its conflicts of law
doctrine.

FURTHER ASSURANCES

Each Party hereto shall perform all other acts and execute and deliver all other
documents as may be necessary or appropriate to carry out the purposes and
intent of this Escrow Agreement.

THIRD PARTY BENEFICIARY

Nothing set forth in this Escrow Agreement shall be construed to confer any
benefit to any third party who is not a Party to this Escrow Agreement, except
as provided in Article 11 hereunder.

 

82



--------------------------------------------------------------------------------

ATTACHED TO AND FORMING PART OF THE ESCROW AGREEMENT AMONG SOUTHERN SAN JOAQUIN
PRODUCTION, LLC, LEGACY ENERGY, INC., AND BORDEN LADNER GERVAIS LLP DATED THE
     DAY OF         , 2012.

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the date first set forth above.

 

LEGACY ENERGY, INC.

Per:

 

 

SOUTHERN SAN JOAQUIN PRODUCTION, LLC

 

BURNET, DUCKWORTH & PALMER LLP

Per:

 

 

 

 

 

  

 

 

83



--------------------------------------------------------------------------------

SCHEDULE A

FEES

$— per investment;

All out of pocket expenses;

$— annual administration fee; and

Hourly rate of $— per hour for any matter not specifically described in this
Schedule “A”.

[End of Exhibit H]



--------------------------------------------------------------------------------

SCHEDULE 1.02 (e)

CONTRACTS

PLEITO CREEK FIELD

KERN COUNTY, CA

 

  1. Purchase and Sale Agreement dated August 31, 2006, by and between Legacy
Energy, LLC, as Purchaser and Pleito Oil & Gas Corporation, as Seller.

 

  2. Agreement dated May 25, 2007, by and between Legacy Energy, LLC and The
Wildlands Conservancy.

 

  3. Assignment of Compensatory Royalty and Pass Through Agreement dated
November 1, 2011 by and between Legacy Energy, Inc. and Petro Resources, Inc.
Recorded November 30, 2011, Document Number 0211157222 of the official records
of Kern County, California.

 

  4. Crude Oil Purchase Contract – Outright crude oil purchase contract dated
March 1, 2007 by and between Legacy Energy, LLC, as seller and Plains Marketing,
L.P., as purchaser.

 

  5. Crude Oil Purchase Contract Amendment – Outright crude oil purchase
contract amendment dated January 1, 2008 by and between Legacy Energy, LLC, as
seller and Plains Marketing, L.P., as purchaser.

 

  6. Crude Oil Purchase Contract Amendment – Outright crude oil purchase
contract amendment dated January 1, 2009 by and between Legacy Energy, LLC, as
seller and Plains Marketing, L.P., as purchaser.

 

  7. Crude Oil Purchase Contract Amendment – Outright crude oil purchase
contract amendment dated August 1, 2009 by and between Legacy Energy, LLC, as
seller and Plains Marketing, L.P., as purchaser.

 

  8. Crude Oil Purchase Contract Amendment – Outright crude oil purchase
contract amendment dated January 1, 2011 by and between Legacy Energy, LLC, as
seller and Plains Marketing, L.P., as purchaser.

 

  9. Crude Oil Purchase Contract Amendment – Outright crude oil purchase
contract amendment dated August 1, 2011 by and between Legacy Energy, LLC, as
seller and Plains Marketing, L.P., as purchaser.

 

  10. Crude Oil Sale Contract and Netting Agreement – Outright crude oil sale
contract dated January 1, 2011 by and between Legacy Energy, LLC, as purchaser
and Plains Marketing, L.P., as seller.

 

  11. Product Agreement between BOC Gases and Legacy Energy dated January 7,
2008.

END OF SCHEDULE 1.02 (e)

 

- 2-



--------------------------------------------------------------------------------

SCHEDULE 1.03

EXCLUDED ASSETS

PLEITO CREEK FIELD

KERN COUNTY, CA

Contents of Pleito Creek Field Office

Lab Trailer, including contents

Seatrain Storage Container – 36’, including contents

2008 Dodge Ram 1500 (VIN 1D7HU16278J178683) including contents

2008 Dodge Ram 1500 (VIN 1D7HU16N58J192558) including contents

2008 Dodge Ram 1500 (VIN 1D7HU16N78J124696) including contents

2008 Chevy Silverado 2500 (VIN 1GCHK23658F124038) including contents

15,000 gallon poly tank - (1)

Metal piping rack – (5)

Metal rod rack – (1)

Metal sheet metal rack – (1)

Cement K Rail – (24)

10-3/4” casing – (6) joints, (8) short joints

7” casing - (29) joints, (2) short joints

3-1/2”tubing – (23) joints

2-7/8”tubing – (199) joints, (19) short joints

1-1/4” polished rod – (1)

3/4” rods - (25), pony rods – (34)

3/4” line pipe – (5) joints

1-1/2” wrapped line pipe – (48) joints

2” wrapped line pipe – (15) joints

3” wrapped line pipe – (13) joints

3” line pipe – (5) joints

4” line pipe – (6) joints

6” line pipe – 4) joints

4’x8’ Expanded Sheet Metal – (3)

4’x8’x1/2” Steel Plate – (2)

6’x8’X1/2” Steel Plate – (1)

Ransom Model #RH50-E trailer mounted liquid petroleum vaporizer

Wheatley Duplex Pump, skid mounted - Serial #1216, Model 7024

5’x36” Horizontal Scrubber, skid mounted

Peerless Centrifugal Pump, skid mounted

10-bb Test Vessel, skid mounted

75 KVA Transformers – (2)

END OF SCHEDULE 1.03

 

- 3-



--------------------------------------------------------------------------------

SCHEDULE 3.07

VALUES ALLOCATED TO ASSETS SUBJECT TO PREFERENTIAL RIGHTS TO PURCHASE

PLEITO CREEK FIELD

KERN COUNTY, CA

There are no Preferential Rights.

END OF SCHEDULE 3.07

 

- 4-



--------------------------------------------------------------------------------

SCHEDULE 5.06

EXISTING CLAIMS AND LITIGATION

PLEITO CREEK FIELD

KERN COUNTY, CA

There are no existing claims or litigation.

END OF SCHEDULE 5.06

 

- 5-



--------------------------------------------------------------------------------

SCHEDULE 5.08

TAX PARTNERSHIPS

None

END OF SCHEDULE 5.08

 

- 6-



--------------------------------------------------------------------------------

SCHEDULE 5.09

CONTRACTS WITH SELLER, AFFILIATE OR CONTAINING AMI

Purchase and Sale Agreement dated August 31, 2006, by and between Legacy Energy,
Inc., as Buyer and Pleito Oil and Gas Corporation, as Seller.

END OF SCHEDULE 5.09

 

- 7-



--------------------------------------------------------------------------------

SCHEDULE 5.11

PREFERENTIAL RIGHTS AND CONSENTS TO ASSIGN

There are no preferential rights. Leases requiring consent to assign are as
follows:

 

DOCUMENT NO.:    0206010333 LESSOR:    Petro Resources, Inc. LESSEE:    Pleito
Oil and Gas Corp. (POGC) LEASE DATE:    January 13, 2006 ASSIGNED:    POGC to
Legacy Energy, Inc. 8/31/2006 DOCUMENT NO.:    0206218646

END OF SCHEDULE 5.11

 

- 8-



--------------------------------------------------------------------------------

SCHEDULE 5.16

AFEs IN EXCESS OF $75,000

PLEITO CREEK FIELD

KERN COUNTY, CA

 

AFE #1443.5 - Metering Well 23-35

   $ 113,937.00   

END OF SCHEDULE 5.16

 

- 9-



--------------------------------------------------------------------------------

SCHEDULE 5.17

BENEFIT PLANS

PLEITO CREEK FIELD

KERN COUNTY, CA

None

END OF SCHEDULE 5.17

 

- 10-



--------------------------------------------------------------------------------

SCHEDULE 12.02

GAS IMBALANCES

PLEITO CREEK FIELD

KERN COUNTY, CA

There are no Gas Imbalances.

END OF SCHEDULE 12.02

 

- 11-



--------------------------------------------------------------------------------

SCHEDULE 13.04 (a)

REQUIRED CONSENTS, APPROVALS, NOTICES AND FILINGS

 

1. SEC approval of NiMin Proxy.

 

2. All Canadian securities commissions in which NiMin is a reporting issuer,
including the Alberta Securities Commission and TSX

END OF SCHEDULE 13.04 (a)

 

- 12-



--------------------------------------------------------------------------------

SCHEDULE 13.08

EMPLOYEES

PLEITO CREEK FIELD

KERN COUNTY, CA

 

Name

  

Title/Position

Gary Brown    Production Superintendent Jackie Anderson    Operations Technician
Ronald Russell    Senior Lease Operator

END OF SCHEDULE 13.08

 

- 13-